Exhibit 10-8

Omnibus Benefit Restoration Plan of

Sonoco Products Company

Amended and Restated as of January 1, 2015



--------------------------------------------------------------------------------

Contents

 

 

 

            Article 1. Introduction

     1   

1.1 Background and History

     1   

1.2 Restatement of Plan

     1   

1.3 Purpose and Applicability of the Plan

     1   

            Article 2. Definitions

     3   

2.1 Actuarial Equivalent

     3   

2.2 Affiliate

     3   

2.3 Beneficiary

     3   

2.4 Board

     4   

2.5 Code

     4   

2.6 Committee

     4   

2.7 Company

     4   

2.8 Company Stock

     4   

2.9 DB Restoration Benefit

     5   

2.10 DC Restoration Account

     5   

2.11 DC SERP Account

     5   

2.12 DC SERP Benefit

     5   

2.13 Eligible Compensation

     5   

2.14 Employee

     6   

2.15 Employer

     6   

2.16 ERISA

     6   

2.17 Executive Benefit

     6   

2.18 Final Average Pay

     7   

2.19 Five-Year Certain and Life Annuity

     7   

2.20 Gross Executive Restoration Benefit

     7   

2.21 Gross Executive SERP Benefit

     7   

2.22 Joint and 50 Percent Survivor Annuity

     8   

2.23 Joint and 75 Percent Survivor Annuity

     8   

2.24 Joint and 100 Percent Survivor Annuity

     8   

2.25 Key Employee

     8   

2.26 Military Leave

     9   

2.27 Net Executive Restoration Benefit

     9   

2.28 Net Executive SERP Benefit

     9   

2.29 Normal Retirement Date

     9   

2.30 Participant

     9   

2.31 Participation Agreement

     9   

2.32 Pension Plan for Inactive Participants

     9   

2.33 Plan

     9   

 

i



--------------------------------------------------------------------------------

2.34 Plan Year

     10   

2.35 Qualified Pension Plan

     10   

2.36 Restricted Stock Units

     10   

2.37 Retirement and Savings Plan

     10   

2.38 Separation from Service

     10   

2.39 Single Life Annuity

     11   

2.40 Social Security Benefit

     11   

2.41 Target Date Retirement Fund

     11   

2.42 Ten-Year Certain and Life Annuity

     11   

2.43 Valuation Date

     11   

2.44 Years of Benefit Service

     11   

2.45 Years of Vesting Service

     12   

            Article 3. Executive Benefit

     13   

3.1 Eligibility and Participation

     13   

3.2 Normal Retirement Benefits

     13   

3.3 Early Retirement Benefits

     14   

3.4 Deferred Vested Retirement Benefits

     16   

3.5 Net Executive Restoration Benefit

     17   

3.6 Form of Payment

     20   

3.7 Preretirement Death Benefits

     23   

            Article 4. DB Restoration Benefit

     27   

4.1 Eligibility and Participation

     27   

4.2 Normal Retirement Benefit

     27   

4.3 Early Retirement Benefits

     28   

4.4 Deferred Vested Retirement Benefits

     29   

4.5 Form of Payment

     30   

4.6 Preretirement Death Benefits

     30   

            Article 5. DC Restoration Account

     32   

5.1 Eligibility and Participation

     32   

5.2 Benefits

     32   

5.3 Investment Gains and Losses.

     33   

5.4 Vesting

     34   

5.5 Distributions Following a Separation from Service

     34   

5.6 Distributions upon the Participant’s Death

     35   

            Article 6. DC SERP Benefit

     37   

6.1 Eligibility and Participation

     37   

6.2 Benefits

     37   

6.3 Investment Gains and Losses.

     38   

6.4 Vesting

     38   

6.5 Distributions Following a Separation from Service

     39   

 

ii



--------------------------------------------------------------------------------

6.6 Distributions Upon the Participant’s Death

     40   

            Article 7. Participation Agreements

     42   

7.1 Social Security Bridge Benefit

     42   

7.2 Pension Enhancement.

     43   

            Article 8. Financing and Administration

     47   

8.1 Financing

     47   

8.2 The Committee

     47   

8.3 Manner of Action

     47   

8.4 Committee’s Powers and Duties

     48   

8.5 Delegation of Powers and Duties

     49   

8.6 Committee’s Decisions Conclusive

     49   

8.7 Compensation, Indemnity and Liability

     49   

8.8 Notice of Address

     49   

8.9 Data

     50   

8.10 Benefit Claims Procedures

     50   

            Article 9. Amendment and Termination

     52   

9.1 Amendments

     52   

9.2 Termination and Liquidation of Plan

     52   

9.3 Successors

     52   

9.4 Prohibition on Changes Due to Code Section 409A

     53   

9.5 Employer Participation and Termination

     53   

            Article 10. Miscellaneous Provisions

     54   

10.1 Taxation

     54   

10.2 Withholding on Distributions

     54   

10.3 Benefit Cash-out

     54   

10.4 Permissible Delays or Accelerations

     55   

10.5 No Enlargement of Employment Rights

     55   

10.6 Non-Alienation

     56   

10.7 Code Section 409A Aggregation Rules

     56   

10.8 No Examination or Accounting

     56   

10.9 Incompetency

     56   

10.10 Records Conclusive

     57   

10.11 Service of Legal Process

     57   

10.12 Qualified Military Service

     57   

10.13 Counterparts

     57   

10.14 Forfeiture

     57   

 

iii



--------------------------------------------------------------------------------

Article 1.    Introduction

1.1 Background and History

Sonoco Products Company (the “Company”) previously established and presently
maintains the Omnibus Benefit Restoration Plan of Sonoco Products Company (the
“Plan”). The Plan was initially effective as of January 1, 1979 and was last
amended and restated effective as of January 1, 2008.

1.2 Restatement of Plan

Effective as of January 1, 2015, the Company hereby amends and restates the Plan
primarily to incorporate previous amendments to-

 

(a) restore the Plan’s forfeiture provision (effective January 1, 2008);

 

(b) eliminate the level income annuity as an optional form of payment (effective
January 1, 2010 with respect to certain benefits payable under Articles 3 and 4,
and effective January 1, 2013 with respect to certain benefits payable under
Article 7);

 

(c) provide for Participant-directed investment of DC Restoration Account
balances (effective December 15, 2010);

 

(d) grant amendment authority to the Vice President of Human Resources for
matters that do not materially impact the Plan’s eligibility provisions, benefit
amounts, or costs (effective October 1, 2011);

 

(e) reflect the establishment of the Sonoco Retirement Savings Plan through the
merger of the Sonoco Investment Retirement Plan into the Sonoco Savings Plan
(effective January 1, 2013); and

 

(f) freeze the Executive Benefit under Article 3 as of December 31, 2018 and
extend the DC SERP Benefit to participants affected by such freeze as of
January 1, 2019.

1.3 Purpose and Applicability of the Plan

The purpose of this Plan is to-

 

(a) Provide certain eligible employees with supplemental retirement income; and

 

(b) Restore to certain eligible employees benefits that may be lost or curtailed
under the Company’s broad-based qualified retirement plans as a result of limits
imposed on such benefits under the Internal Revenue Code.

The Plan is intended to be a nonqualified deferred compensation arrangement for
eligible employees who are members of a “select group of management or highly
compensated employees” within the meaning of ERISA section 201(2). The Plan,
therefore, is intended to be exempt from the participation, funding, and
fiduciary requirements of Title I of ERISA.

 

1



--------------------------------------------------------------------------------

The provisions of this Plan are generally applicable only to eligible employees
who are employed by the Company or an Affiliate on and after January 1, 2015.
Unless otherwise provided in a retroactively effective provision of this
restatement, any person who was covered by the Plan as in effect before
January 1, 2015, and who had a Separation from Service before that date, shall
continue to be covered by the provisions of this Plan as in effect upon his or
her Separation from Service.

 

2



--------------------------------------------------------------------------------

Article 2.    Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below, unless otherwise expressly provided; and when the defined meaning is
intended, the term is capitalized.

2.1 Actuarial Equivalent

“Actuarial Equivalent” means the following:

 

(a) General Rule. Actuarial Equivalent means a benefit having the same value as
the benefit which it replaces, computed on the basis of-

 

  (1) the 1984 Unisex Pension Mortality Table, with no age setback for
Participants and a three-year age setback for beneficiaries; and

 

  (2) interest at 9 percent compounded annually.

 

(b) Lump Sum Payments. Notwithstanding section 2.1(a), the value of a lump sum
payment calculated under section 10.3(a)(1) and 10.3(b) shall be computed on the
basis of-

 

  (1) the mortality table specified in section 2.1(a)(1); and

 

  (2) an interest rate equal to the discount rate used to compute FASB ASC 715
costs under the Qualified Pension Plan for the Plan Year immediately preceding
the Plan Year in which the distribution occurs, as stated each year in the
Company’s annual report to shareholders.

Article 2.    Affiliate

“Affiliate” means-

 

(a) any corporation while it is a member of the same controlled group of
corporations (within the meaning Code section 414(b) as the Company); and

 

(b) any other trade or business (whether or not incorporated) while it is under
common control with the Company (within the meaning of Code section 414(c)).

2.4 Beneficiary

“Beneficiary” means the person or persons designated by the Participant to
receive any benefits that become payable under this Plan on account of the
Participant’s death under:

 

(a) Section 3.6(a), regarding survivor payments that may become due if the
Participant elected to receive his or her Net Executive Restoration Benefit in
one of the optional forms of payment described therein;

 

3



--------------------------------------------------------------------------------

(b) Section 3.6(b), regarding survivor payments that may become due if the
Participant’s Net Executive SERP Benefit was being distributed in the form of a
Ten-Year Certain and Life Annuity or three annual installments at the time of
his or her death);

 

(c) Section 4.5(b), regarding survivor payments that may become due if the
Participant elects to receive his or her DB Restoration Benefit in one of the
optional forms of payment described therein;

 

(d) Section 5.6, regarding the vested portion of a Participant’s DC Restoration
Account that remains unpaid at the time of the Participant’s death;

 

(e) Section 6.6, regarding the vested portion of a Participant’s DC SERP Benefit
that remains unpaid at the time of the Participant’s death; and

 

(f) Section 7.2(d), regarding survivor payments that may become due with respect
to a Qualified Pension Plan enhancement payable under an individual
Participation Agreement (depending on the form of payment in effect under such
section).

A Participant’s Beneficiary shall be the person or persons designated by the
Participant to receive the benefits described in section 2.3(a) through
(f) above. This designation shall be made at a time and in a manner prescribed
by the Committee. If the Participant fails to designate a Beneficiary, or if the
person named by the Participant as his or her Beneficiary is not living as of
the date that a benefit becomes payable, the Participant’s Beneficiary shall be
the Participant’s surviving spouse; or if there is no surviving spouse, the
Participant’s estate.

(With respect to the preretirement death benefits that may become payable under
section 3.7 or 4.6, the only permissible Beneficiary under this Plan is the
Participant’s surviving spouse.)

2.5 Board

“Board” means the Board of Directors of the Company.

2.6 Code

“Code” means the Internal Revenue Code of 1986, as amended, or as it may be
amended from time to time. A reference to a section of the Code shall also be
deemed to refer to the regulations and other guidance promulgated under that
section.

2.7 Committee

“Committee” means the Benefits Committee which shall have primary responsibility
for administering the Plan under Article 8.

2.8 Company

“Company” means Sonoco Products Company or any successor thereto that agrees to
adopt and continue this Plan.

2.9 Company Stock

“Company Stock” means the Company’s no par value common stock.

 

4



--------------------------------------------------------------------------------

2.10 DB Restoration Benefit

“DB Restoration Benefit” means the benefit that is intended to provide benefits
that would have been provided under the Qualified Pension Plan or the Pension
Plan for Inactive Participants (as applicable) without regard to the limits in
effect under Code sections 401(a)(17) and 415, as determined under Article 4.

2.11 DC Restoration Account

“DC Restoration Account” means the bookkeeping account maintained by the Company
which represents the total benefits accumulated by a Participant under Article
5. A Participant’s DC Restoration Account shall be comprised of the following
subaccounts:

 

(a) Company Match Restoration Account means the portion of the Participant’s DC
Restoration Account that evidences the value of benefits accumulated by the
Participant under section 5.2(a), including any gains and losses attributable to
such benefits, as determined under section 5.3.

 

(b) Retirement Contribution Restoration Account means the portion of the
Participant’s DC Restoration Account that evidences the value of benefits
accumulated by the Participant under section 5.2(b), including any gains and
losses attributable to such benefits, as determined under section 5.3.

2.12 DC SERP Account

“DC SERP Account” means the bookkeeping account maintained by the Company that
evidences the portion of an eligible Participant’s DC SERP Benefit that is
determined under section 6.2(a)(1), including the investment gains that are
allocated to such account under section 6.3(a).

2.13 DC SERP Benefit

“DC SERP Benefit” means the benefit determined under Article 6, comprised of
both a Participant’s DC SERP Account and a Participant’s Restricted Stock Units.

2.14 Eligible Compensation

“Eligible Compensation” means the compensation used to determine the amount of a
Participant’s benefits under Article 3 (regarding the Executive Benefit),
Article 5 (regarding the DC Restoration Account) and Article 6 (regarding the DC
SERP Benefit).

 

(a) General Rule. Except as otherwise provided in sections 2.13(b) and
(c) below, “Eligible Compensation” means the sum of the total base salary
received by the Participant for the Plan Year and any annual bonus earned by the
Participant for the Plan Year (even if such bonus is actually paid in a
subsequent year).

 

(b)

DC Restoration Account. For the purpose of determining amounts to be credited to
a Participant’s DC Restoration Account under Article 5 for a Plan Year,
“Eligible Compensation” means the Participant’s compensation that is used in
calculating contributions under the Retirement and Savings Plan for the same
Plan Year, but

 

5



--------------------------------------------------------------------------------

  determined without regard to the limit imposed on such compensation by Code
section 401(a)(17).

 

(c) Special Rule for Last Year of Employment. When calculating Final Average Pay
under section 2.18 for a Participant who incurs a Separation from Service before
the last day of the Plan Year, Eligible Compensation for this final partial Plan
Year of employment shall equal the sum of-

 

  (1) the base salary actually paid to the Participant for such Plan Year for
employment before his or her Separation from Service;

 

  (2) the additional base salary the Participant would have received had he or
she remained in active employment for the period beginning on the date of his or
her Separation from Service and ending on the next following December 31 (at the
same rate of base salary as in effect immediately prior to such Separation from
Service); and

 

  (3) the annual bonus actually earned by Participant for such Plan Year for
employment before his or her Separation from Service (even if such bonus is
actually paid in a subsequent year). However, if such annual bonus has not been
determined as of the Participant’s benefit commencement date, the annual bonus
that will be treated as part of the Participant’s Eligible Compensation for his
or her last partial Plan Year of employment shall equal the Participant’s target
bonus percentage for such year multiplied by the base salary actually paid to
the Participant for such year for employment before his or her Separation from
Service.

2.15 Employee

“Employee” means any person who is employed by the Company or an Affiliate,
other than a person who is retained as an independent contractor, a leased
employee (as determined under the Company’s or an Affiliate’s customary worker
classification procedures), or a non-employee member of the Board.

2.16 Employer

“Employer” means the Company and each Affiliate that has been designated as an
Employer under this Plan in accordance with section 9.5.

2.17 ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or as it may be amended from time to time. A reference to a particular section
of ERISA shall also be deemed to refer to the regulations and other guidance
promulgated under that section.

2.18 Executive Benefit

“Executive Benefit” means the benefit determined under Article 3, comprised of
both a Participant’s Net Executive Restoration Benefit and Net Executive SERP
Benefit.

 

6



--------------------------------------------------------------------------------

2.19 Final Average Pay

“Final Average Pay” is used to determine an eligible Participant’s Gross
Executive SERP Benefit under section 2.21. “Final Average Pay” means the monthly
average of the Eligible Compensation earned by the Participant for any three
Plan Years of employment (regardless of whether such years are consecutive),
selected from the last seven full Plan Years of employment (and the final
partial Plan Year of employment for a Participant whose Separation from Service
occurs on a date other than December 31), that produces the highest average. If
a Participant has fewer than three complete Plan Years of Eligible Compensation
after annualizing the final year in accordance with section 2.13(c), Final
Average Pay shall be determined by averaging all Eligible Compensation received
by the Participant over his or her whole and partial years of employment with
the Company and its Affiliates.

Notwithstanding any provision in this Plan to the contrary, for a Participant
who incurs a Separation from Service after December 31, 2018, Final Average Pay
shall be determined as if the Participant incurred a Separation from Service on
December 31, 2018 and shall not be adjusted to reflect Eligible Compensation
that may be earned by the Participant after such date.

2.20 Five-Year Certain and Life Annuity

“Five-Year Certain and Life Annuity” means a monthly retirement benefit payable
to the Participant for life, and if the Participant dies before receiving 60
monthly payments, such payments shall continue to the Beneficiary until a total
of 60 payments have been made.

2.21 Gross Executive Restoration Benefit

“Gross Executive Restoration Benefit” is used in the calculation of the Net
Executive Restoration Benefit and shall be determined in accordance with section
3.5(b).

2.22 Gross Executive SERP Benefit

“Gross Executive SERP Benefit” is used in the calculation of the Executive
Benefit under Article 3. An eligible Participant’s Gross Executive SERP Benefit
is expressed as a Joint and 75 Percent Survivor Annuity commencing on the
Participant’s Normal Retirement Date and shall equal the product of (a) and
(b) where-

 

(a) is 4 percent of the Participant’s Final Average Pay multiplied by his or her
Years of Benefit Service (but not to exceed 15 years); and

 

(b) is a fraction having a numerator equal to the Participant’s Years of Benefit
Service and a denominator equal to the Years of Benefit Service the Participant
would have earned had he or she continued in the employment of an Employer
through his or her Normal Retirement Date.

Notwithstanding the above, for a Participant who incurs a Separation from
Service after December 31, 2018, the amount determined under section 2.21(a)
shall be based only upon the Participant’s Final Average Pay and Years of
Benefit Service as of December 31, 2018 and shall not be adjusted in any manner
to reflect Eligible Compensation and Years of Benefit Service for employment
with the Company or its Affiliates after such date. In addition, for a
Participant who

 

7



--------------------------------------------------------------------------------

incurs a Separation from Service after December 31, 2018, the numerator of the
fraction described in section 2.21(b) shall include only those Years of Benefit
Service earned as of December 31, 2018 and the denominator of such fraction
shall equal the Years of Benefit Service the Participant would have earned had
the Participant continued to earn Years of Benefit Service until his or her
Normal Retirement Date.

2.23 Joint and 50 Percent Survivor Annuity

“Joint and 50 Percent Survivor Annuity” means a monthly retirement benefit
payable for the lifetime of the Participant with a monthly survivor annuity for
the lifetime of the Participant’s Beneficiary equal to 50 percent of the monthly
amount payable during the joint lives of the Participant and such Beneficiary.

2.24 Joint and 75 Percent Survivor Annuity

“Joint and 75 Percent Survivor Annuity” means a monthly retirement benefit
payable for the lifetime of the Participant with a monthly survivor annuity for
the lifetime of the Participant’s Beneficiary equal to 75 percent of the monthly
amount payable during the joint lives of the Participant and such Beneficiary.

2.25 Joint and 100 Percent Survivor Annuity

“Joint and 100 Percent Survivor Annuity” means a monthly retirement benefit
payable for the lifetime of the Participant with a monthly survivor annuity for
the lifetime of the Participant’s Beneficiary equal to 100 percent of the
monthly amount payable during the joint lives of the Participant and such
Beneficiary.

2.26 Key Employee

“Key Employee” means generally a Participant who is either:

 

(a) one of the top-paid 50 officers of the Company or an Affiliate who has
annual compensation in excess of $170,000 (as indexed from time to time in
accordance with Code section 416(i)(1));

 

(b) a 5-percent owner of the Company or an Affiliate; or

 

(c) a 1-percent owner of the Company or an Affiliate who has annual compensation
in excess of $150,000.

A Participant who meets one or more of the conditions described in section
2.25(a), (b), or (c) at any time during a Plan Year shall be subject to the
distribution restrictions that apply to Key Employees under this Plan during the
12-month period that begins on the April 1 next following the last day of such
Plan Year.

(For purposes of this section 2.25, “compensation” means an amount determined in
accordance with Code section 415(c)(3).)

 

8



--------------------------------------------------------------------------------

2.27 Military Leave

“Military Leave” means leave subject to reemployment rights under the Uniformed
Services Employment and Reemployment Rights Act of 1994, as amended from time to
time.

2.28 Net Executive Restoration Benefit

“Net Executive Restoration Benefit” means the portion of the Participant’s
Executive Benefit determined under section 3.2(b)(1), 3.3(b)(1), or 3.4(b)(1),
whichever applies to the Participant as of his or her Separation from Service.

2.29 Net Executive SERP Benefit

“Net Executive SERP Benefit” means the portion of the Participant’s Executive
Benefit determined under section 3.2(b)(2), 3.3(b)(2), or 3.4(b)(2), whichever
applies to the Participant as of his or her Separation from Service.

2.30 Normal Retirement Date

“Normal Retirement Date” means the first day of the month next following the
date on which the Participant attains age 65 (or incurs a Separation from
Service, if later).

2.31 Participant

“Participant” means an Employee who has met and continues to meet the
eligibility requirements described in-

 

(a) section 3.1 (related to the Executive Benefit);

 

(b) section 4.1 (related to the DB Restoration Benefit);

 

(c) section 5.1 (related to the DC Restoration Account);

 

(d) section 6.1 (related to the DC SERP Benefit); and/or

 

(e) section 7.1 (related to an individual Participation Agreement).

2.32 Participation Agreement

“Participation Agreement” means an agreement individually negotiated between the
Employer and an Employee to provide certain benefits after retirement. Any such
Participation Agreement shall form an integral part of this Plan and shall be
subject to the provisions of Article 7.

2.33 Pension Plan for Inactive Participants

“Pension Plan for Inactive Participants” means the tax-qualified Sonoco Pension
Plan for Inactive Participants, as amended from time to time.

2.34 Plan

“Plan” means this Omnibus Benefit Restoration Plan of Sonoco Products Company,
as amended from time to time.

 

9



--------------------------------------------------------------------------------

2.35 Plan Year

“Plan Year” means the 12-month period beginning on January 1 and ending on
December 31.

2.36 Qualified Pension Plan

“Qualified Pension Plan” means the tax-qualified Sonoco Pension Plan, as amended
from time to time.

2.37 Restricted Stock Units

“Restricted Stock Units” means the portion of the DC SERP Benefit that is valued
by reference to a share of Company Stock and the accumulated valued of dividend
equivalents determined under sections 6.2(a)(2) and 6.3(b).

2.38 Retirement and Savings Plan

“Retirement and Savings Plan” means the tax-qualified Sonoco Retirement and
Savings Plan, as amended from time to time.

2.39 Separation from Service

“Separation from Service” means an Employee’s termination from employment with
the Company and all Affiliates, whether by retirement, resignation from or
discharge by the Company or an Affiliate (but not by a transfer among Affiliates
or death).

 

(a) A Separation from Service shall be deemed to have occurred as of the date
the Employee and the Company or any Affiliate reasonably anticipates, based on
the facts and circumstances, that either:

 

  (1) The Employee will not provide any additional services for the Company or
an Affiliate after that date; or

 

  (2) The level of bona fide services performed by the Employee after that date
will permanently decrease to no more than 20 percent of the average level of
bona fide services performed by the Employee over the immediately preceding 36
months.

 

(b) If an Employee is absent from employment due to Military Leave, sick leave,
or any other bona fide leave of absence authorized by the Company or an
Affiliate, and there is a reasonable expectation that the Employee will return
to perform services for the Company or an Affiliate, then a Separation from
Service shall not occur until the later of:

 

  (1) The first date immediately following the date that is six months after the
first date that an Employee was absent from employment; and

 

  (2) To the extent the Employee retains a right to reemployment with the
Company or any Affiliates under an applicable statute or by contract, the date
the Employee no longer retains a right to reemployment.

 

10



--------------------------------------------------------------------------------

2.40 Single Life Annuity

“Single Life Annuity” means a monthly retirement benefit payable for the
lifetime of the Participant, with no continuing payments following the
Participant’s death.

2.41 Social Security Benefit

“Social Security Benefit” is used in the calculation of the Net Executive SERP
Benefit under sections 3.2(b)(2), 3.3(b)(2), and 3.4(b)(2). “Social Security
Benefit” means the estimated monthly benefit that the Participant would be
entitled to receive under the Social Security Act commencing at age 62 (or, if
later, the date of the Participant’s Separation from Service). This estimate
shall be based on-

 

(a) the Social Security Act in effect as of the date of the Participant’s
Separation from Service; and

 

(b) an assumption that the Participant’s compensation does not increase after
the last day of the Plan Year that precedes the date of the Participant’s
Separation from Service.

Notwithstanding any provision in this Plan to the contrary, the Social Security
Benefit for a Participant who incurs a Separation from Service after
December 31, 2018 shall be determined as if he or she incurred a Separation from
Service on December 31, 2018 and shall not be adjusted in any way to reflect a
Participant’s earnings from the Company or an Affiliate after such date or any
Social Security law changes that may become effective after such date.

2.42 Target Date Retirement Fund

“Target Date Retirement Fund” means the target date retirement funds that are
available for the investment of a Participant’s account under the Retirement and
Savings Plan. With respect to a particular Participant, the Target Date
Retirement Fund shall be the fund having the target date that is closest to the
year in which the Participant reaches age 65.

2.43 Ten-Year Certain and Life Annuity

“Ten-Year Certain and Life Annuity” means a monthly retirement benefit payable
to the Participant for life, and if the Participant dies before receiving 120
monthly payments, such payments shall continue to the Beneficiary until a total
of 120 payments have been made.

2.44 Valuation Date

“Valuation Date” means any date selected by the Committee in its sole and
absolute discretion for revaluation and adjustment of the Participant’s DC
Restoration Account and DC SERP Account.

2.45 Years of Benefit Service

“Years of Benefit Service” mean generally the years of service earned by a
Participant for benefit accrual purposes under the Qualified Pension Plan (or
the Pension Plan for Inactive Participants for any Participant who, upon his or
her Separation from Service, has an accrued benefit under such plan). However,
for purposes of determining the amount of a Participant’s

 

11



--------------------------------------------------------------------------------

Gross Executive SERP Benefit under section 2.21, “Years of Benefit Service”
shall be credited for the Participant’s full period of employment with the
Company and its Affiliates.

Except as provided in section 2.21, a Participant who incurs a Separation from
Service after December 31, 2018 shall not earn Years of Benefit Service for
employment with the Company and its Affiliates on and after January 1, 2019.

2.46 Years of Vesting Service

“Years of Vesting Service” mean the following:

 

(a) Executive Benefit. For purposes of determining whether a Participant has a
vested interest in the Executive Benefit under Article 3, “Years of Vesting
Service” mean the vesting service earned by the Participant as determined under
the Qualified Pension Plan (but considering only such service earned during the
Participant’s period of active participation under Article 3).

 

(b) DB Restoration Benefit. For purposes of determining whether a Participant
has a vested interest in the DB Restoration Benefit under Article 4, “Years of
Vesting Service” mean the vesting service earned by the Participant as
determined under the Qualified Pension Plan (or the vesting service recognized
under the Pension Plan for Inactive Participants for any Participant who, upon
his or her Separation from Service, has an accrued benefit under that plan).

 

(c) Retirement Contribution Restoration Account. For purposes of determining
whether a Participant has a vested interest in his or her Retirement
Contribution Restoration Account under Article 5, “Years of Vesting Service”
mean the vesting service earned by the Participant as determined under the
Retirement and Savings Plan.

 

(d) DC SERP Benefit. For purposes of determining whether a Participant has a
vested interest in a DC SERP Benefit under Article 6, “Years of Vesting Service”
will be determined as follows:

 

  (1) If the Participant is accruing benefits under the Qualified Pension Plan,
his or her “Years of Vesting Service” mean the vesting service earned by the
Participant as determined under the Qualified Pension Plan (but considering only
such service earned during the Participant’s period of employment as an officer
of the Company).

 

  (2) If the Participant is eligible to receive “Retirement Contributions” (as
defined and determined under the Retirement and Savings Plan), his or her “Years
of Vesting Service” mean the vesting service earned by the Participant as
determined under the Retirement and Savings Plan (but considering only such
service earned during the Participant’s period of employment as an officer of
the Company).

 

12



--------------------------------------------------------------------------------

Article 3.    Executive Benefit

3.1 Eligibility and Participation

(a) Eligibility. Subject to section 3.1(b) below, an Employee who was a
Participant with respect to the Executive Benefit as of December 31, 2007 shall
continue to be a Participant with respect to this benefit on and after
January 1, 2008. Each Employee who was not a Participant with respect to the
Executive Benefit as of December 31, 2007 shall not be eligible to become a
Participant under this Article 3.

 

(b) Duration of Participation. An individual who becomes a Participant under
this Article 3 shall continue as an active Participant until the earliest of the
following three dates:

 

  (1) the date on which the Participant is designated by the Committee as no
longer eligible to be a Participant with respect to the Executive Benefit;

 

  (2) the date on which the Participant incurs a Separation from Service; or

 

  (3) December 31, 2018.

When active participation ends under section 3.1(b)(1), (2), or (3), the
individual will continue as an inactive Participant with respect to the
Executive Benefit until he or she has received a complete distribution of any
benefits to which he or she is entitled under this Article 3 (or forfeits any
such benefits either by incurring a Separation from Service before qualifying
for a deferred vested retirement benefit under section 3.4(a) or by violating
any of the conditions specified in section 10.14).

3.2 Normal Retirement Benefits

(a) Eligibility. A Participant under this Article 3 who incurs a Separation from
Service on or after attaining age 65 shall be eligible for a normal retirement
benefit under this section 3.2. This benefit shall commence as of the date
determined under section 3.2(c) and shall be paid in the form determined under
section 3.6.

 

(b) Amount. The Executive Benefit payable under this section 3.2 to a
Participant who retires after reaching age 65 shall equal the sum of-

 

  (1) the Participant’s Net Executive Restoration Benefit determined under
section 3.5 as of the date of the Participant’s Separation from Service, but
expressed as a Single Life Annuity (i.e., determined before converting the Gross
Executive Restoration Benefit and the offset for the benefit payable under the
Qualified Pension Plan into a Joint and 75 Percent Survivor Annuity under
section 3.5(d)); and

 

  (2) the Participant’s Net Executive SERP Benefit, which shall equal
(A) reduced by the sum of (B) and (C) where-

 

13



--------------------------------------------------------------------------------

  (A) is the Gross Executive SERP Benefit determined as of the date of the
Participant’s Separation from Service;

 

  (B) is the Gross Executive Restoration Benefit determined under section 3.5(b)
as of the date of the Participant’s Separation from Service (after such amount
has been converted into a Joint and 75 Percent Survivor Annuity in the manner
described in section 3.5(d)); and

 

  (C) is the Participant’s Social Security Benefit.

 

(c) Commencement. If a Participant becomes entitled to an Executive Benefit
under this section 3.2 upon his or her Separation from Service, both the Net
Executive Restoration Benefit and the Net Executive SERP Benefit shall commence
as of the first day of the month next following the month in which the six-month
anniversary of the Participant’s Separation from Service occurs. If all or a
portion of the Executive Benefit is paid as an annuity under section 3.6, the
first such annuity payment shall include the monthly amounts (with no adjustment
for interest) the Participant would have received had his or her benefit
commencement date been the first day of the month next following the date on
which the Participant incurs a Separation from Service.

 

(d) Freeze of Accruals. Notwithstanding any provision in this section 3.2 to the
contrary, the benefit amount for a Participant who incurs a Separation from
Service after December 31, 2018 shall be determined under section 3.2(b) as if
the Participant incurred a Separation from Service on December 31, 2018 (but the
benefit commencement date under section 3.2(c) shall still be based upon the
Participant’s actual Separation from Service).

3.3 Early Retirement Benefits

(a) Eligibility. A Participant under this Article 3 who incurs a Separation from
Service before reaching age 65, but after reaching age 55, shall be eligible for
an early retirement benefit under this section 3.3. This benefit shall commence
on the date determined under section 3.3(c) and shall be paid in the form
determined under section 3.6.

 

(b) Amount. The Executive Benefit payable under this section 3.3 shall equal the
sum of the Net Executive Restoration Benefit determined under section 3.3(b)(1)
and the Net Executive SERP Benefit determined under section 3.3(b)(2).

 

  (1) Net Executive Restoration Benefit. The Net Executive Restoration Benefit
under this section 3.3 shall equal (A) reduced by (B) where-

 

  (A)

is the Net Executive Restoration Benefit determined under section 3.5 as of the
date of the Participant’s Separation from Service, but expressed as a Single
Life Annuity (i.e., determined before converting the Gross

 

14



--------------------------------------------------------------------------------

  Executive Restoration Benefit and the offset for the benefit payable under the
Qualified Pension Plan into a Joint and 75 Percent Survivor Annuity under
section 3.5(d)); and

 

  (B) is 0.30 percent of the amount determined under section 3.3(b)(1)(A) for
each month by which the first day of the month that next follows the month in
which the Participant incurred a Separation from Service precedes the first day
of the month next following the month in which the Participant would attain age
65.

 

  (2) Net Executive SERP Benefit. The Net Executive SERP Benefit payable under
this section 3.3 shall equal (A) reduced by the sum of (B) and (C) where-

 

  (A) is the Participant’s Gross Executive SERP Benefit determined as of the
date of the Participant’s Separation from Service, reduced by 0.25 percent for
each month by which the first day of the month that next follows the month in
which the Participant incurred a Separation from Service precedes the first day
of the month next following the month in which the Participant would attain age
62;

 

  (B) is the Gross Executive Restoration Benefit determined under section 3.5(b)
as of the date of the Participant’s Separation from Service (after such amount
has been converted into a Joint and 75 Percent Survivor Annuity in the manner
described in section 3.5(d)), reduced for commencement before age 65 in the
manner and amount described in section 3.3(b)(1)(B) above; and

 

  (C) is the Participant’s Social Security Benefit, calculated as if it were to
commence on the first day of the month next following the later of (i) the month
in which the Participant incurs a Separation from Service or (ii) the month in
which the Participant attains age 62. (This offset for the Social Security
Benefit shall first be applied as of the first day of the month next following
the later of the month in which the Participant incurs a Separation from Service
or attains age 62.)

 

(c) Commencement. If a Participant becomes entitled to an Executive Benefit
under this section 3.3 upon his or her Separation from Service, both the Net
Executive Restoration Benefit and the Net Executive SERP Benefit shall commence
as of the first day of the month next following the month in which the six-month
anniversary of the Participant’s Separation from Service occurs. If all or a
portion of the Executive Benefit is paid as an annuity under section 3.6, the
first such annuity payment shall include the monthly amounts (with no adjustment
for interest) the Participant would have received had his or her benefit
commencement date been the first day of the month next following the date on
which the Participant incurs a Separation from Service.

 

15



--------------------------------------------------------------------------------

(d) Freeze of Accruals. Notwithstanding any provision in this section 3.3 to the
contrary, the benefit amount for a Participant who incurs a Separation from
Service after December 31, 2018 shall be determined under section 3.3(b) as if
the Participant incurred a Separation from Service on December 31, 2018 (but the
applicable reductions under sections 3.3(b)(1)(B) and 3.3(b)(2)(A), and the
benefit commencement date under section 3.3(c), shall still be based upon the
Participant’s actual Separation from Service).

3.4 Deferred Vested Retirement Benefits

(a) Eligibility. A Participant under this Article 3 who incurs a Separation from
Service before qualifying for early retirement under section 3.3, but after
completing five or more Years of Vesting Service as a Participant under this
Article 3, shall be eligible for a deferred vested retirement benefit under this
section 3.4. This benefit shall commence on the date determined under section
3.4(c) and shall be paid in the form determined under section 3.6.

 

(b) Amount. The Executive Benefit payable under this section 3.4 shall equal the
sum of the Net Executive Restoration Benefit determined under section 3.4(b)(1)
and the Net Executive SERP Benefit determined under section 3.4(b)(2).

 

  (1) Net Executive Restoration Benefit. The Net Executive Restoration Benefit
payable under this section 3.4 shall equal (A) multiplied by (B) where-

 

  (A) is the Net Executive Restoration Benefit determined under section 3.5 as
of the date of the Participant’s Separation from Service, but expressed as a
Single Life Annuity (i.e., determined before converting the Gross Executive
Restoration Benefit and the offset for the benefit payable under the Qualified
Pension Plan into a Joint and 75 Percent Survivor Annuity under section 3.5(d));
and

 

  (B) is 64 percent.

 

  (2) Net Executive SERP Benefit. The Net Executive SERP Benefit payable under
this section 3.4 shall equal (A) reduced by the sum of (B) and (C) where-

 

  (A) is 79 percent of the Participant’s Gross Executive SERP Benefit determined
as of the date of the Participant’s Separation from Service;

 

  (B) is 64 percent of the Gross Executive Restoration Benefit determined under
section 3.5(b) as of the date of the Participant’s Separation from Service,
(after such amount has been converted into a Joint and 75 Percent Survivor
Annuity in the manner described in section 3.5(d)); and

 

  (C)

is the Participant’s Social Security Benefit, calculated as if it were to
commence on the first day of the month next following the month in which the
Participant attains age 62. (This offset for the Social Security Benefit

 

16



--------------------------------------------------------------------------------

  shall first be applied as of the first day of the month next following the
month in which the Participant attains age 62.)

 

(c) Commencement. If a Participant becomes entitled to an Executive Benefit
under this section 3.4 upon his or her Separation from Service, both the Net
Executive Restoration Benefit and the Net Executive SERP Benefit shall commence
as of the later of-

 

  (1) the first day of the month next following the month in which the
Participant reaches age 55; or

 

  (2) the first day of the month next following the month in which the six-month
anniversary of the Participant’s Separation from Service occurs.

If all or a portion of the Executive Benefit is paid as an annuity under section
3.6, and the Participant’s benefit commencement date is the date determined
under section 3.4(c)(2), the first such annuity payment shall include the
monthly amounts (with no adjustment for interest) the Participant would have
received had his or her benefit commencement date been the first day of the
month next following the month in which the Participant reaches age 55.

 

(d) Freeze of Accruals. Notwithstanding any provision in this section 3.4 to the
contrary, the benefit amount for a Participant who incurs a Separation from
Service after December 31, 2018 shall be determined under section 3.4(b) as if
the Participant incurred a Separation from Service on December 31, 2018 (but the
benefit commencement date under section 3.2(c) shall still be based upon the
Participant’s actual Separation from Service).

3.5 Net Executive Restoration Benefit

(a) In General. A Participant’s Net Executive Restoration Benefit shall equal
the difference between-

 

  (1) the Gross Executive Restoration Benefit determined as of the Participant’s
Separation from Service under section 3.5(b); and

 

  (2) the benefit accrued by the Participant under the Qualified Pension Plan
determined as of his or her Separation from Service as determined under 3.5(c).

 

(b) Gross Executive Restoration Benefit. A Participant’s Gross Executive
Restoration Benefit shall be determined initially as of December 31, 2008 (in
accordance with section 3.5(b)(1)); then adjusted for each full Plan Year of
participation thereafter (in accordance with section 3.5(b)(2)); and adjusted
further for the Plan Year in which the Participant incurs a Separation from
Service (in accordance with section 3.5(b)(3)).

 

  (1)

Gross Executive Restoration Benefit as of December 31, 2008. The Gross Executive
Restoration Benefit as of December 31, 2008 shall equal the amount

 

17



--------------------------------------------------------------------------------

  that would have been accrued by the Participant under the Qualified Pension
Plan as of such date without regard to the limits imposed by Code sections
401(a)(17) and 415, and calculated initially as a Single Life Annuity commencing
on the Participant’s Normal Retirement Date, but then converted into a Joint and
75 Percent Survivor Annuity commencing on the Participant’s Normal Retirement
Date (in the manner described in section 3.5(d)).

 

  (2) Annual Adjustments to Gross Executive Restoration Benefit for Full Plan
Years of Participation. Beginning January 1, 2009, the Gross Executive
Restoration Benefit determined as of the end of the immediately preceding Plan
Year shall be increased as of the last day of each subsequent full Plan Year of
participation by an amount equal to the lesser of (A) or (B) where-

 

  (A) is the difference (but not less than zero) between-

 

  (i) the amount that would have been accrued by the Participant under the
Qualified Pension Plan through the last day of the current Plan Year without
regard to the limits imposed by Code sections 401(a)(17) and 415, and calculated
initially as a Single Life Annuity commencing on the Participant’s Normal
Retirement Date, but then converted into a Joint and 75 Percent Survivor Annuity
commencing on the Participant’s Normal Retirement Date (in the manner described
in section 3.5(d)); and

 

  (ii) is the lesser of-

 

  (I) the amount that would have been accrued by the Participant under the
Qualified Pension Plan through the last day of the immediately preceding Plan
Year without regard to the limits imposed by Code sections 401(a)(17) and 415,
calculated initially as a Single Life Annuity commencing on the Participant’s
Normal Retirement Date but then converted into a Joint and 75 Percent Survivor
Annuity commencing on the Participant’s Normal Retirement Date (in the manner
described in section 3.5(d)); and

 

  (II) the amount of the Gross Executive Restoration Benefit as of the last day
of the immediately preceding Plan Year; and

 

  (B) is the increase in the Gross Executive SERP Benefit for such full Plan
Year of participation. (This increase shall equal the Gross Executive SERP
Benefit as of the last day of the Plan Year reduced by the Gross Executive SERP
Benefit determined as of the last day of the immediately preceding Plan Year.)

 

18



--------------------------------------------------------------------------------

  (3) Final Determination of Gross Executive Restoration Benefit as of
Separation from Service. As of the date of the Participant’s Separation from
Service, the Gross Executive Restoration Benefit shall equal the Gross Executive
Restoration Benefit determined under section 3.5(b)(2) as of the last day of the
immediately preceding Plan Year increased through the date of the Participant’s
Separation from Service by an amount equal to the lesser of (A) or (B) where-

 

  (A) is the difference (but not less than zero) between-

 

  (i) the amount that would have been accrued by the Participant under the
Qualified Pension Plan through the date of his or her Separation from Service
without regard to the limits imposed by Code sections 401(a)(17) and 415,
calculated initially as a Single Life Annuity commencing on the Participant’s
Normal Retirement Date, but then converted into a Joint and 75 Percent Survivor
Annuity commencing on the Participant’s Normal Retirement Date (in the manner
described in section 3.5(d)); and

 

  (ii) the lesser of-

 

  (I) the amount that would have been accrued by the Participant under the
Qualified Pension Plan through the last day of the immediately preceding Plan
Year without regard to the limits imposed by Code sections 401(a)(17) and 415,
calculated initially as a Single Life Annuity commencing on the Participant’s
Normal Retirement Date, but then converted into a Joint and 75 Percent Survivor
Annuity commencing on the Participant’s Normal Retirement Date (in the manner
described in section 3.5(d)); and

 

  (II) the amount of the Gross Executive Restoration Benefit as of the last day
of the immediately preceding Plan Year; and

 

  (B) is the increase in the Gross Executive SERP Benefit for the Plan Year in
which the Participant incurred a Separation from Service. (This increase shall
equal the Gross Executive SERP Benefit as of the date of the Participant’s
Separation from Service reduced by the Gross Executive SERP Benefit determined
as of the last day of the immediately preceding Plan Year).

 

  (4) Freeze of Accruals. Notwithstanding any provision of this Plan to the
contrary, for a Participant who incurs a Separation from Service after
December 31, 2018, the Gross Executive Restoration Benefit shall be calculated
under this section 3.5 as if the Participant incurred a Separation from Service
on December 31, 2018.

 

19



--------------------------------------------------------------------------------

(c) Offset for Qualified Pension Plan Benefit. The offset described in
section 3.5(a)(2) shall equal the amount accrued by the Participant under the
Qualified Pension Plan as of the date of the Participant’s Separation from
Service, calculated initially as a Single Life Annuity commencing on the
Participant’s Normal Retirement Date, but then converted into a Joint and 75
Percent Survivor Annuity (in the manner described in section 3.5(d)).
Notwithstanding any provision in this Plan to the contrary, for a Participant
who incurs a Separation from Service after December 31, 2018, the offset
determined under this section 3.5(c) shall equal the amount accrued by the
Participant under the Qualified Pension Plan as of December 31, 2018.

 

(d) Adjustment to the Single Life Annuity Amounts. Amounts calculated initially
as a Single Life Annuity under sections 3.5(b) and 3.5(c) shall be converted
into actuarially equivalent Joint and 75 Percent Survivor Annuity by-

 

  (1) applying the mortality and interest assumptions described in section 2.1,
and

 

  (2) for a Participant who is not married as of the applicable calculation
date, by assuming that the Participant’s beneficiary under the Joint and 75
Percent Survivor Annuity is the same age as the Participant.

3.6 Form of Payment

(a) Net Executive Restoration Benefit. If a Participant’s benefit commencement
date under this Article 3 is on or after January 1, 2009, such benefit shall be
distributed as follows:

 

  (1) Normal Form of Payment. Unless a Participant elects an optional form under
section 3.6(a)(2), and unless otherwise provide under section 10.3, the Net
Executive Restoration Benefit shall be paid in the form of a Single Life
Annuity, as determined under section 3.2(b)(1), 3.3(b)(1), or 3.4(b)(1) (as
applicable).

 

  (2) Optional Forms of Payment. In lieu of the Single Life Annuity described in
section 3.6(a)(1), and unless otherwise provide under section 10.3, a
Participant may elect instead, at any time before his or her benefit
commencement date and in a manner specified by the Committee, to receive his or
her Net Executive Restoration Benefit in any one of the following forms of
payment (each of which shall be the Actuarial Equivalent of the Single Life
Annuity):

 

  (A) Joint and 50 Percent Survivor Annuity;

 

  (B) Joint and 75 Percent Survivor Annuity;

 

  (C) Joint and 100 Percent Survivor Annuity;

 

  (D) Five-Year Certain and Life Annuity; or

 

  (E) 10-Year Certain and Life Annuity.

 

20



--------------------------------------------------------------------------------

(b) Net Executive SERP Benefit.

 

  (1) Normal Form of Payment. Except as provided in sections 3.6(b)(2) and 10.3,
the portion of the Executive Benefit that is attributable to the Net Executive
SERP Benefit shall be paid as follows:

 

  (A) Married Participant: If a Participant is married when the payment of his
or her Executive Benefit commences under this Article 3, the Net Executive SERP
Benefit (i.e., the monthly amount determined under section 3.2(b)(2), 3.3(b)(2),
or 3.4(b)(2), as applicable) shall be paid in the form a Joint and 75 Percent
Survivor Annuity, with the Participant’s spouse as his or her Beneficiary.

 

  (B) Unmarried Participant. If a Participant is not married when the payment of
his or her Net Executive SERP Benefit commences under this Article 3, such
benefit shall be paid in the form of a Ten-Year Certain and Life Annuity. This
Ten-Year Certain and Life Annuity shall be the Actuarial Equivalent of the Joint
and 75 Percent Survivor Annuity determined under section 3.2(b)(2), 3.3(b)(2),
or 3.4(b)(2), as applicable (which shall be valued assuming that the
Participant’s Beneficiary is the same age as the Participant).

 

  (2) Optional Form of Payment.

 

  (A) Three Equal Installments. Subject to section 10.3, a Participant may waive
the normal form of payment specified under Section 3.6(b)(1) and elect instead
to receive the Net Executive SERP Benefit in the form of three equal
installments, with the first installment payable on the benefit commencement
date determined under section 3.2(c), 3.3(c), or 3.4(c) (as applicable), the
second installment payable six months after the payment of the first
installment, and the third installment payable 12 months after the payment of
the second installment.

The amount of these installments shall be determined as follows:

 

  (i) The Net Executive SERP Benefit determined under 3.2(b)(2), 3.3(b)(2), or
3.4(b)(2) (as applicable) shall first be converted from an amount payable as a
Joint and 75 Percent Survivor Annuity into an equivalent lump sum using-

 

  (I) the “applicable mortality table” determined under Code section 417(e); and

 

  (II)

the “applicable interest rate” determined under Code section 417(e) for the
month of November immediately

 

21



--------------------------------------------------------------------------------

  preceding the first day of the Plan Year in which the distribution occurs.

 

  (ii) The lump sum determined under section 3.6(b)(2)(A)(i) shall then be
converted into an equivalent payment stream of three installments by applying
the first tier segment rate described in Code section 430(h)(2)(C)(i).

 

  (B) Limitation on Final Installment Payments. If the amount of the final
(i.e., third) installment payments made on behalf of all Participants who are
entitled to such final installment payments in any Plan Year would trigger
settlement accounting for such Plan Year under FASB ASC 715 (or any successor to
such statement), the amount actually paid in such Plan Year shall be limited to
avoid the application of settlement accounting in the manner described below.

 

  (i) The aggregate excess amount for the Plan Year is equal to (I) minus (II)
where-

 

  (I) is the total of all final (i.e., third) installment payments due to
Participants under this section 3.6(b)(2) for the Plan Year; and

 

  (II) is the total amount of all final (i.e., third) installment payments that
could be made for such Plan Year without triggering settlement accounting for
the Plan Year.

 

  (ii) The aggregate excess amount for the Plan Year (as determined under
section 3.6(b)(2)(B)(i)) shall be allocated among the Participants who are
otherwise entitled to their final installment payments in the Plan Year in
proportion to the amount of each individual’s final installment payment.

 

  (iii) The installment payment actually made to each such Participant for the
Plan Year shall equal the difference between (I) and (II) where-

 

  (I) is the installment payment the Participant would otherwise be entitled to
for the Plan Year without regard to this section 3.6(b)(2)(B); and

 

  (II) is the Participant’s proportionate share of the aggregate excess amount
determined under section 3.6(b)(2)(B)(ii).

 

  (iv)

Each affected Participant will then receive an additional payment during the
next following Plan Year equal to the amount by which his or her third
installment payment was reduced under section 3.6(b)(2)(B)(iii), provided such
payment would not itself trigger

 

22



--------------------------------------------------------------------------------

  settlement accounting for such Plan Year under Statement of Financial
Accounting Standards No. 88 (or any successor to such statement). If such
payment would trigger settlement accounting, the Committee will continue to
apply the procedures described in this section 3.6(b)(2)(B) until the
Participant has received a complete distribution of his or her final payment.

 

  (C) Electing an Optional Form. An election of the optional form of payment
described in this section 3.6(b)(2) must be made by the Participant at a time
and in a manner prescribed by the Committee, but not later than June 30, 2008.

 

  (D) Death of the Participant after the Benefit Commencement Date. If a
Participant who has elected the optional form of payment described in this
section 3.6(b)(2) dies after the benefit commencement date specified in section
3.2(c), 3.3(c), or 3.4(c) (as applicable), but before receiving all three
installments, the remaining installments shall be paid to the Participant’s
Beneficiary at the same time as such installments would have been paid to the
Participant.

3.7 Preretirement Death Benefits

(a) Eligibility. If a Participant under this Article 3 dies before his or her
benefit commencement date, but after attaining age 55 or completing five or more
Years of Vesting Service as a Participant under this Article 3, the
Participant’s surviving spouse shall be entitled to the preretirement death
benefit determined under this section 3.7. (If a Participant dies before meeting
the eligibility requirements described above, or if the Participant does not
have a surviving spouse as of the benefit commencement date determined under
this section, no benefits will be payable under this section 3.7.)

 

(b) Net Executive Restoration Benefit. A surviving spouse who becomes entitled
to a benefit under section 3.7(a) shall receive a preretirement death benefit
attributable to the Participant’s Net Executive Restoration Benefit. The amount
of such benefit shall be determined under section 3.7(b)(1). In addition, this
benefit shall commence on the date determined under section 3.7(b)(2) and shall
be paid in the form described in section 3.7(b)(3).

 

  (1) Benefit Amount. The preretirement death benefit attributable to the
Participant’s Net Executive Restoration Benefit shall be a monthly benefit that
is determined as follows:

 

  (A)

In the case of a Participant who dies after reaching age 55, the surviving
spouse shall receive a Single Life Annuity having monthly payments equal to the
survivor portion of the Joint and 50 Percent Survivor Annuity that would have
become payable to the Participant as a Net Executive Restoration Benefit under
this Article 3 had he or she incurred a Separation

 

23



--------------------------------------------------------------------------------

  from Service on the day before his or her death and commenced a benefit as of
the date determined under section 3.2(c) or 3.3(c) (as applicable) in the form
of a Joint and 50 Percent Survivor Annuity with the Participant’s spouse as his
or her designated Beneficiary.

 

  (B) In the case of a Participant who dies before reaching age 55, the
surviving spouse shall receive a Single Life Annuity having monthly payments
equal to the survivor portion of the Joint and 50 Percent Survivor Annuity that
would have become payable to the Participant as a Net Executive Restoration
Benefit under this Article 3 had he or she incurred a Separation from Service on
the date of his or her death, survived to the first day of the month next
following the month in which the Participant would have attained age 55, and
commenced a benefit as of such date in the form of a Joint and 50 Percent
Survivor Annuity with the Participant’s spouse as his or her designated
Beneficiary.

 

  (2) Benefit Commencement Date. A preretirement death benefit that becomes
payable under this section 3.7(b) shall commence on the first day of the month
next following the later of-

 

  (A) the date of the Participant’s death; or

 

  (B) the date the Participant would have reached age 55.

 

  (3) Form of Payment. Except as provided in section 10.3, a preretirement death
benefit under this section 3.7(b) shall be paid to the Participant’s surviving
spouse in the form of a Single Life Annuity.

 

(c) Net Executive SERP Benefit. A surviving spouse who becomes entitled to a
benefit under section 3.7(a) shall receive a preretirement death benefit
attributable to the Participant’s Net Executive SERP Benefit. The amount of such
benefit shall be determined under section 3.7(c)(1). In addition, this benefit
shall commence on the date determined under section 3.7(c)(2) and shall be paid
in the form described in section 3.7(c)(3).

 

  (1) Benefit Amount. The preretirement death benefit attributable to the
Participant’s Net Executive SERP Benefit shall be a monthly benefit that is
determined as follows:

 

  (A) Death on or after Age 55. If a vested Participant dies before the
commencement date of his or her Net Executive SERP Benefit, but on or after
attaining age 55, the Participant’s surviving spouse shall be entitled to a
Single Life Annuity with monthly payments equal to (i) reduced by (ii) where-

 

24



--------------------------------------------------------------------------------

  (i) is 75 percent of the Gross Executive SERP Benefit accrued by the
Participant as of the date of his or her death (with no reductions for early
commencement)-

 

  (I) assuming the Participant had at least 15 Years of Benefit Service under
section 2.21(a);

 

  (II) using the Participant’s actual Years of Benefit Service as of his or her
date of death under section 2.21(b); and

 

  (III) replacing the offset for Social Security Benefits with an offset for the
combined family Social Security benefit; and

 

  (ii) is the sum of-

 

  (I) the survivor portion of the amount that would have become payable to the
Participant under the Qualified Pension Plan, assuming the Participant incurred
a Separation from Service on the day before his or her death, and commenced a
benefit under such plan as of the first day of the month next following the
month of the Participant’s death in the form of a Joint and 50 Percent Survivor
Annuity with the Participant’s spouse as his or her designated Beneficiary; and

 

  (II) the amount that would become payable to the Participant’s spouse under
section 3.7(b) as of the first day of the month next following the month of the
Participant’s death.

 

  (B) Death before Age 55. If a vested Participant dies before attaining age 55,
the Participant’s surviving spouse shall be entitled to a Single Life Annuity
with monthly payments equal to (i) reduced by (ii) where-

 

  (i) is the amount determined under section 3.7(c)(1)(A)(i) above as of the
date of the Participant’s death; and

 

  (ii) is the sum of-

 

  (I) the survivor portion of the amount that would have become payable to the
Participant under the Qualified Pension Plan, assuming the Participant incurred
a Separation from Service on the day of his or her death, survived to the first
day of the month next following the month in which the Participant would have
attained age 55, and commenced a benefit as of such date in the form of a Joint
and 50 Percent Survivor Annuity with the Participant’s spouse as his or her
designated Beneficiary; and

 

25



--------------------------------------------------------------------------------

  (II) the amount that would become payable to the Participant’s spouse under
section 3.7(b) as of the first day of the month next following the month in
which the Participant attains age 55.

 

  (2) Benefit Commencement Date.

 

  (A) Death on or after Age 55. A preretirement death benefit payable on behalf
of a Participant described in section 3.7(c)(1)(A) shall commence as of the
first day of the month next following the month of the Participant’s death.

 

  (B) Death before Age 55. A preretirement death benefit that becomes payable on
behalf of a Participant under section 3.7(c)(1)(B) shall commence as of the
first day of the month next following the month in which the Participant would
have attained age 55.

 

  (3) Form of Payment.

 

  (A) General Rule. Except as provided in sections 3.7(c)(3)(B) and 10.3, a
preretirement death benefit under this section 3.7(c) shall be paid to the
Participant’s surviving spouse in the form of a Single Life Annuity.

 

  (B)

Installments. If a Participant made a timely election under section 3.6(b)(2)(C)
to receive his or her Net Executive SERP benefit in the form of three equal
installments, the preretirement death benefit attributable to the Net Executive
SERP benefit under section 3.7(c) shall be paid to the Participant’s surviving
spouse in the form of three equal installments (calculated in the manner
described in section 3.6(b)(2)(A), but with the first installment to be paid as
soon as practicable following the Participant’s death, and no later than the
last day of the Plan Year in which the Participant died (or the 15th day of the
third calendar month following date of the Participant’s death, if later). The
second installment shall be paid in January of the year following payment of the
first installment, and the third installment shall be paid in January of the
year following payment of the second installment).

 

26



--------------------------------------------------------------------------------

Article 4.    DB Restoration Benefit

4.2 Eligibility and Participation

(a) Eligibility. Each Employee who was a Participant with respect to the DB
Restoration Benefit on December 31, 2014 shall continue to be Participant under
this Article 4 on January 1, 2015. Each other Employee shall be eligible to
become a Participant with respect to the DB Restoration Benefit described in
this Article 4 if the Employee-

 

  (1) has an accrued benefit under the Qualified Pension Plan or the Pension
Plan for Inactive Participants; and

 

  (2) is determined by the Committee to be among a select group of management or
highly compensated employees.

However, notwithstanding any provision in this Plan to the contrary, any
Employee who is a Participant with respect to the Executive Benefit described in
Article 3 shall not be a Participant with respect to the DB Restoration Benefit
described in this Article 4.

 

(b) Date of Participation. Each Employee who is eligible to participate under
section 4.1(a) shall become a Participant under this Article 4 as of the first
day of the month next following the month in which his or her accrued benefit
under the Qualified Pension Plan or the Pension Plan for Inactive Participants
(as applicable) becomes limited by Code section 401(a)(17) and/or Code section
415.

 

(c) Duration of Participation. An individual who becomes a Participant under
this section 4.1 shall continue as an active Participant under this Article 4
until the earlier of the date on which he or she-

 

  (1) is determined by the Committee as no longer meeting the requirements of
section 4.1(a); or

 

  (2) incurs a Separation from Service.

When active participation ends under section 4.1(c)(1) or (2), the individual
will continue as an inactive Participant with respect to the DB Restoration
Benefit until he or she has received a complete distribution of any benefits
earned under this Article 4 (or forfeits any such benefits by incurring a
Separation from Service before meeting the eligibility requirements for a
deferred vested retirement benefit under section 4.4(a)).

4.3 Normal Retirement Benefit

(a)

Eligibility. A Participant under this Article 4 who incurs a Separation from
Service after reaching age 65 shall be entitled to a normal retirement benefit
under this section 4.2. This normal retirement benefit shall be calculated as a
Single Life

 

27



--------------------------------------------------------------------------------

  Annuity commencing on the date specified in section 4.2(c)(1), but shall be
paid in the form determined under section 4.5.

 

(b) Amount. A Participant who is eligible for a normal retirement benefit under
section 4.2(a) shall be entitled to a monthly benefit equal to the difference
between-

 

  (1) the monthly benefit to which the Participant would be entitled to under
the Qualified Pension Plan or the Pension Plan for Inactive Participants (as
applicable) commencing as of the first day of the month next following the month
in which the Participant incurs a Separation from Service, but calculated
without regard to the compensation and benefit limits in effect under the
Qualified Pension Plan pursuant to Code sections 401(a)(17) and 415; and

 

  (2) the monthly normal retirement benefit payable to the Participant under the
Qualified Pension Plan or the Pension Plan for Inactive Participants (as
applicable) commencing as of the first day of the month next following the month
in which the Participant incurs a Separation from Service.

 

(c) Benefit Commencement Date.

 

  (1) In General. Except as provided in section 4.2(c)(2), payment of benefits
under this section 4.2 shall begin as of the first day of the month following
the date on which the Participant incurs a Separation from Service.

 

  (2) Delayed Commencement for Key Employees. If the Participant is a Key
Employee upon his or her Separation from Service, payment of the DB Restoration
Benefit shall commence as of the first day of the month next following the month
in which the six-month anniversary of the Participant’s Separation from Service
occurs. However, the first benefit payment will include the payments (with no
adjustment for interest) the Participant would have received had his or her
benefit commencement date been the date determined under section 4.2(c)(1).

4.4 Early Retirement Benefits

(a) Eligibility. A Participant under this Article 4 who incurs a Separation from
Service after reaching age 55, but before meeting the requirements for a normal
retirement benefit under section 4.2(a), shall be entitled to an early
retirement benefit under this section 4.3. This early benefit shall be
calculated as a Single Life Annuity commencing on the date specified in section
4.3(c)(1), but shall be paid in the form determined under section 4.5.

 

(b)

Amount. The benefit payable to a Participant under this section 4.3 shall equal
the normal retirement benefit accrued by the Participant under section 4.2(b) as
of the date of his or her Separation from Service, reduced by 0.3 percent of
such amount for each

 

28



--------------------------------------------------------------------------------

  month by which the benefit commencement date described in section 4.3(c)(1)
precedes the Participant’s Normal Retirement Date.

 

(c) Benefit Commencement Date.

 

  (1) In General. Except as otherwise provided in section 4.3(c)(2) below, for a
Participant who incurs a Separation of Service on or after January 1, 2009,
payment of an early retirement benefit under this section 4.3 shall commence as
of the first day of the month next following the date on which the Participant
incurs a Separation from Service.

 

  (2) Delayed Commencement for Key Employees. If the Participant is a Key
Employee upon his or her Separation from Service, and such Participant’s benefit
commencement date under section 4.3(c)(1) would otherwise occur on or after
January 1, 2009, payment of the DB Restoration Benefit shall commence as of the
first day of the month next following the month in which the six-month
anniversary of the Participant’s Separation from Service occurs. However, the
first benefit payment will include the payments (with no adjustment for
interest) the Participant would have received had his or her benefit
commencement date been the date determined under section 4.3(c)(1).

4.5 Deferred Vested Retirement Benefits

(a) Eligibility. A Participant under this Article 4 who incurs a Separation from
Service before becoming eligible for an early retirement benefit under section
4.3, but after completing five or more Years of Vesting Service, shall be
entitled to a deferred vested retirement benefit under this section 4.4. This
deferred vested retirement benefit shall be calculated as a Single Life Annuity
commencing on the date specified in section 4.4(c)(1), but shall be paid in the
form determined under section 4.5.

 

(b) Amount. The benefit payable to a Participant under this section 4.4 shall
equal the normal retirement benefit accrued by the Participant under section
4.2(b) as of the date of his or her Separation from Service, reduced by 0.3
percent of such amount for each month by which the benefit commencement date
described in section 4.4(c)(1) precedes the Participant’s Normal Retirement
Date.

 

(c) Benefit Commencement Date.

 

  (1) In General. Except as otherwise provided in section 4.4(c)(2), for a
Participant who incurs a Separation of Service on or after January 1, 2009,
payment of a deferred vested retirement benefit under this section 4.4 shall
commence as of the first day of the month next following the date on which the
Participant reaches age 55.

 

  (2)

Delayed Commencement for Key Employees. If the Participant is a Key Employee
upon his or her Separation from Service, and such Participant’s benefit

 

29



--------------------------------------------------------------------------------

  commencement date under section 4.4(c)(1) would otherwise occur on or after
January 1, 2009, payment of the DB Restoration Benefit shall commence as of the
first day of the month next following the month in which the six-month
anniversary of the Participant’s Separation from Service occurs. However, the
first benefit payment will include the payments (with no adjustment for
interest) the Participant would have received had his or her benefit
commencement date been the date determined under section 4.4(c)(1).

4.6 Form of Payment

Except as provided in section 10.3, if a Participant’s benefit commencement date
under this Article 4 is on or after January 1, 2009, the benefit shall be
distributed to the Participant as follows:

 

(a) Normal Form of Payment. Unless a Participant elects an optional form under
section 4.5(b), the DB Restoration Benefit shall be paid in the form of a Single
Life Annuity.

 

(b) Optional Forms of Payment. In lieu of the Single Life Annuity described in
section 4.5(a), a Participant may elect instead, at any time before his or her
benefit commencement date and in a manner specified by the Committee, to receive
his or her DB Restoration Benefit in any one of the following forms of payment
(each of which shall be the Actuarial Equivalent of the Single Life Annuity):

 

  (1) Joint and 50 Percent Survivor Annuity;

 

  (2) Joint and 75 Percent Survivor Annuity;

 

  (3) Joint and 100 Percent Survivor Annuity;

 

  (4) Five-Year Certain and Life Annuity; or

 

  (5) 10-Year Certain and Life Annuity.

4.7 Preretirement Death Benefits

(a) Eligibility. If a Participant under this Article 4 dies before his or her
benefit commencement date, but after attaining age 55 or completing five or more
Years of Vesting Service, the Participant’s surviving spouse shall be entitled
to the preretirement death benefit determined under this section 4.6. No
preretirement death benefit shall be payable under this Article 4 on behalf of a
Participant who-

 

  (1) is not married at the time of his or her death; or

 

  (2) is married at the time of his or her death, but had not either attained
age 55 or completed five or more Years of Vesting Service.

 

30



--------------------------------------------------------------------------------

(b) Amount. A surviving spouse who becomes eligible for a preretirement death
benefit under section 4.6(a) shall be entitled to a monthly benefit equal to the
difference between-

 

  (1) the preretirement death benefit to which the spouse would be entitled
under the Qualified Pension Plan commencing as of the date specified under
section 4.6(c), but calculated without regard to the compensation and benefit
limits in effect under the Qualified Pension Plan pursuant to Code
sections 401(a)(17) and 415; and

 

  (2) the preretirement death benefit that actually would be payable to the
spouse under the Qualified Pension Plan if such benefit were to commence as of
the date specified under section 4.6(c) below.

 

(c) Benefit Commencement Date. A preretirement death benefit that becomes
payable under this section 4.6 shall commence on the first day of the month
following the later of-

 

  (1) the date of the Participant’s death; or

 

  (2) the date the Participant would have reached age 55.

 

(d) Form of Payment. Except as provided in section 10.3, a preretirement death
benefit under this section 4.6 shall be paid to the Participant’s surviving
spouse in the form of a Single Life Annuity.

 

31



--------------------------------------------------------------------------------

6.5    DC Restoration Account

5.1 Eligibility and Participation

(a) Eligibility. Each Employee who was a Participant on December 31, 2007 with
respect to the “Excess ESSOP Benefit” (as defined under the Plan as in effect on
such date) shall continue to be Participant under this Article 5 on January 1,
2008. Each other Employee shall be eligible to become a Participant with respect
to the DC Restoration Account described in this Article 5 if the Employee is-

 

  (1) a participant under the Retirement and Savings Plan; and

 

  (2) determined by the Committee to be among a select group of management or
highly compensated employees.

 

(b) Date of Participation. Each Employee who is eligible to participate under
section 5.1(a) shall become a Participant under this Article 5 as of the first
day of the month next following the month in which his or her benefits under the
Retirement and Savings Plan become limited by Code section 401(a)(17) and/or
Code section 415.

 

(c) Duration of Participation. An individual who becomes a Participant under
this section 5.1 shall continue as an active Participant under this Article 5
until the earlier of the date on which he or she-

 

  (1) is determined by the Committee as no longer meeting the requirements of
section 5.1(a); or

 

  (2) incurs a Separation from Service.

When active participation ends under section 5.1(c)(1) or (2), the individual
will continue as an inactive Participant under with respect to the DC
Restoration Account until he or she has received a complete distribution of all
vested benefits earned under this Article 5.

5.2 Benefits

(a) Company Match Restoration Benefit. For each Plan Year, the Company shall
credit to the Company Match Restoration Account of each Participant an amount
equal to:

 

  (1) the portion of the Participant’s Eligible Compensation for the Plan Year
that exceeds the limit in effect for such Plan Year under Code
section 401(a)(17); multiplied by

 

  (2) the matching contribution percentage that would have applied to the
Participant under the Retirement and Savings Plan for such Plan Year assuming
that he or she had been contributing at a rate to qualify for the maximum
matching contribution percentage under such plan.

 

32



--------------------------------------------------------------------------------

(b) Retirement Contribution Restoration Benefit. For each Plan Year, the Company
shall credit to the Retirement Contributions Restoration Account of each
Participant who is eligible to receive a “Retirement Contribution” under the
terms of the Retirement and Savings Plan for such Plan Year an amount equal to
the difference between-

 

  (1) the annual contribution to which the Participant would be entitled to as a
“Retirement Contribution” for such Plan Year (as defined and determined under
the Retirement and Savings Plan), calculated without regard to the compensation
and benefit limits in effect pursuant to Code sections 401(a)(17) and 415; and

 

  (2) the “Retirement Contributions” (as defined and determined under the
Retirement and Savings Plan) actually allocated to the Participant’s account
under the Retirement and Savings Plan for such Plan Year.

However, notwithstanding the above, a Participant shall be entitled to an
allocation under this section 5.2(b) for a Plan Year only if (i) he or she is
actively employed on the last day of the Plan Year or (ii) incurs a Separation
from Service before the last day of the Plan Year on account of death,
disability, or termination of employment after reaching age 55.

 

(c) Timing. Contributions under this section 5.2 shall be credited to each
Participant’s DC Restoration Account at the time or times determined by the
Committee within its sole and absolute discretion, but in no event shall
contributions for a Plan Year be allocated to a Participant’s DC Restoration
Account later than March 1 of the next following Plan Year (or as soon as
administratively practicable after such date).

5.3 Investment Gains and Losses.

Amounts credited to a Participant’s DC Restoration Account shall be adjusted as
of each Valuation Date to reflect the earnings and losses that would have
occurred had such account actually been invested in the manner described below.

 

(a) Investment Funds. For purposes of this section 5.3, “investment funds” mean
the investment funds available under the Retirement and Savings Plan (but
excluding the self-directed brokerage account and the Company Sock fund).

 

(b) Investment of Contributions. Contributions allocated to a Participant’s
Company Match Restoration Account and Retirement Contributions Restoration
Account shall be deemed to be invested in one or more investment funds selected
by the Participant. The Participant shall direct the investment of these
contributions in 1 percent increments, at a time and manner prescribed by the
Committee.

A Participant may change his or her deemed investment elections with respect to
future contributions (in 1 percent increments) by giving notice of such change
to the

 

33



--------------------------------------------------------------------------------

Committee at a time and manner prescribed by the Committee. The change shall be
effective as soon as administratively practicable following the receipt of such
notice.

 

(c) Investment Transfers. Each Participant may elect to transfer any portion of
his or her DC Restoration Account that is deemed invested in any particular
investment fund to any one or more of the other investment funds by giving
notice of such change to the Committee at a time and manner prescribed by the
Committee. This change shall be effective as soon as administratively
practicable following the receipt of such notice.

 

(d) Default Investment. If a Participant fails to make an election under section
5.3(b), the contributions allocated to the Participant’s Company Match
Restoration Account under section 5.2(a) and/or the Participant’s Retirement
Contributions Restoration Account under section 5.2(b) shall be deemed to be
invested in the Target Date Retirement Fund.

5.4 Vesting

(a) Company Match Restoration Account. A Participant shall at all times have a
fully vested interest in his or her Company Match Restoration Account.

 

(b) Retirement Contributions Restoration Account. A Participant will become
fully vested in his or her Retirement Contributions Restoration Account upon the
earlier of-

 

  (1) completing three Years of Vesting Service; or

 

  (2) attaining age 55 while actively employed by the Company or an Affiliate.

A Participant who incurs a Separation from Service before reaching age 55 or
completing three Years of Vesting Service will forfeit all amounts accumulated
in his or her Retirement Contributions Restoration Account.

5.5 Distributions Following a Separation from Service

(a)

Time of Payment. The payment of vested benefits under this Article 5 shall
commence as soon as administratively practicable following the first day of the
month next following the month in which the six-month anniversary of the
Participant’s Separation from Service occurs. In no event, however, shall
payment commence later than the last day of the Plan Year in which such
six-month anniversary occurs (or the 15th day of the third calendar month
following such six-month anniversary, if later).

 

(b) Form of Payment. Except as otherwise provided in section 10.3, the
Participant’s DC Restoration Account shall be distributed as of the benefit
payment date determined under section 5.5(a) in the form of three installments,
with-

 

  (1)

the first installment occurring on the benefit payment date determined under
section 5.5(a) above, and comprised of a cash payment equal to one-third of the

 

34



--------------------------------------------------------------------------------

  amount credited to the Participant’s DC Restoration Account as of such payment
date;

 

  (2) the second installment occurring in January of the Plan Year next
following the Plan Year in which the first installment is paid, and comprised of
a cash payment equal to 50 percent of the amount credited to the Participant’s
DC Restoration Account as of such payment date; and

 

  (3) the third installment occurring in January of the Plan Year next following
the Plan Year in which the second installment is paid, and comprised of a cash
payment equal to the balance remaining in the Participant’s DC Restoration
Account as of such payment date.

During the installment distribution period described under this section 5.5(b),
the Participant’s remaining DC Restoration Account will continue to be adjusted
for gains and losses under section 5.3 until such account has been completely
distributed.

5.6 Distributions upon the Participant’s Death

(a) Death After the Benefit Commencement Date. If a Participant dies after
having received one or more installment payments under section 5.5, any
installment that remains unpaid as of the date of the Participant’s death shall
be distributed to the Participant’s Beneficiary on the same date on which such
installment payment would have been distributed to the Participant in accordance
with section 5.5(b).

 

(b) Death Before the Benefit Commencement Date. If a Participant dies before his
or her benefit commencement date (as determined under section 5.5), the vested
balance of the Participant’s DC Restoration Account shall be distributed to the
Participant’s Beneficiary in three installments, with-

 

  (1)

the first installment occurring as soon as practicable following the
Participant’s death, but no later than the last day of the Plan Year in which
the Participant died (or the 15th day of the third calendar month following date
of the Participant’s death, if later), and comprised of a cash payment equal to
one-third of the amount credited to the Participant’s DC Restoration Account;

 

  (2) the second installment occurring in January of the Plan Year next
following the Plan Year in which the first installment is paid, and comprised of
a cash payment equal to one-half of the amount credited to the Participant’s DC
Restoration Account; and

 

  (3) the third installment occurring in January of the Plan Year next following
the Plan Year in which the second installment is paid, and comprised of a cash
payment equal to the balance remaining in the Participant’s DC Restoration
Account.

 

35



--------------------------------------------------------------------------------

During the installment distribution period described under this section 5.6, the
Participant’s DC Restoration Account will continue to be adjusted for gains and
losses under section 5.3 until the entire benefit has been completely
distributed.

 

36



--------------------------------------------------------------------------------

6.6    DC SERP Benefit

6.1 Eligibility and Participation

(a) Eligibility. An Employee shall be eligible to become a Participant with
respect to the DC SERP Benefit described in this Article 6 if he or she-

 

  (1) first becomes an officer of the Company on or after January 1, 2008; and

 

  (2) is determined by the Committee to be among a select group of management or
highly compensated employees.

In addition, an Employee who is an active Participant under Article 3 on
December 31, 2018, and who remains employed as an officer of the Company on
January 1, 2019, shall become a Participant with respect to the DC SERP Benefit
described in this Article 6 on January 1, 2019.

 

(b) Date of Participation. Each Employee who is eligible to participate under
section 6.1(a) shall become a Participant under this Article 6 as of the first
day of the month next following the month in which he or she first meets the
eligibility requirements described in section 6.1(a).

 

(c) Duration of Participation. An individual who becomes a Participant under
this section 6.1 shall continue as an active Participant under this Article 6
(and be entitled to the benefits described in section 6.2 below) until the
earlier of the date on which he or she-

 

  (1) is determined by the Committee as no longer meeting the requirements of
section 6.1(a); or

 

  (2) incurs a Separation from Service.

When active participation ends under section 6.1(c)(1) or (2), the individual
will continue as an inactive Participant with respect to the DC SERP Benefit
until he or she has received a complete distribution of any benefits earned
under this Article 6 (or forfeits any such benefits under section 6.4).

6.2 Benefits

(a) Amount. For each Plan Year:

 

  (1) the Company shall credit 7.50 percent of each Participant’s Eligible
Compensation for that Plan Year to his or her DC SERP Account; and

 

  (2) the Company shall provide the Participant with a number of Restricted
Stock Units equal to (A) 2.50 percent of the Participant’s Eligible Compensation
for that Plan Year, divided by (B) the closing price of the Company Stock as of
the contribution date determined under section 6.2(b).

 

37



--------------------------------------------------------------------------------

(b) Timing.

 

  (1) The amount determined under section 6.2(a)(1) for any Plan Year shall be
credited to the Participant’s DC SERP Account as of a date or dates selected by
the Committee within its sole and absolute discretion, but in no event shall
these amounts be credited later than March 1 of the next following Plan Year (or
as soon as administratively practicable after such date).

 

  (2) The Restricted Stock Units determined under section 6.2(a)(2) for any Plan
Year shall be issued to the Participant as of a date or dates selected by the
Committee within its sole and absolute discretion, but in no event shall these
Restricted Stock Units be issued later than March 1 of the next following Plan
Year (or as soon as administratively practicable after such date).

6.3 Investment Gains and Losses.

(a) DC SERP Account: A Participant’s DC SERP Account shall be adjusted for
earnings as of each Valuation Date at a rate equal to 120 percent of the Federal
long-term rate as determined under Code section 1274(d) for January of the Plan
Year in which the Valuation Date occurs.

 

(b) Restricted Stock Units: Each Participant shall be entitled to the following
with respect to his or her Restricted Stock Units:

 

  (1) Cash Dividends. Whenever the Company pays a cash dividend with respect to
Company Stock, the Company will issue an additional number of Restricted Stock
Units to a Participant under this Article 6 equal to-

 

  (A) the number of Restricted Stock Units held by the Participant as of the
date of record for such dividend; multiplied by

 

  (B) the per share cash dividend amount; divided by

 

  (C) the closing price of the Company’s Stock on the dividend payment date.

 

  (2) Stock Dividends. Whenever the Company pays a stock dividend with respect
to Company Stock, the Company will issue an additional number of Restricted
Stock Units to a Participant under this Article 6 equal to-

 

  (A) the number of Restricted Stock Units held by the Participant as of the
date of record for such dividend; multiplied by

 

  (B) the per share stock dividend rate.

6.4 Vesting

A Participant shall become vested in both the DC SERP Account and his or her
Restricted Stock Units upon attaining age 55 and completing five Years of
Vesting Service as an officer. A Participant who incurs a Separation from
Service before reaching age 55 or before

 

38



--------------------------------------------------------------------------------

completing five Years of Vesting Service as an officer will forfeit all amounts
accumulated in his or her DC SERP Account and all of the Restricted Stock Units
granted under this Article 6.

6.5 Distributions Following a Separation from Service

(a)

Time of Payment. The payment of vested benefits under this Article 6 shall
commence as soon as administratively practicable following the first day of the
month next following the month in which the six-month anniversary of the
Participant’s Separation from Service occurs. In no event, however, shall
payment commence later than the last day of the Plan Year in which such
six-month anniversary occurs (or the 15th day of the third calendar month
following such six-month anniversary, if later).

 

(b) Form of Payment. Except as otherwise provided in section 10.3, the
Participant’s vested benefit under this Article 6 shall be distributed as of the
benefit payment date determined under section 6.5(a) in the form of three
installments, with-

 

  (1) the first installment occurring on the benefit payment date determined
under section 6.5(a), and comprised of-

 

  (A) a cash payment equal to one-third of the amount credited to the
Participant’s DC SERP Account as of such payment date; and

 

  (B) a number of shares of Company Stock equal to one-third of the number of
the Participant’s Restricted Stock Units as of such payment date (rounded down
to the nearest whole number with the any remaining fractional Restricted Stock
Unit converted to, and distributed as, cash);

 

  (2) the second installment occurring in January of the Plan Year next
following the Plan Year in which the first installment is paid, and comprised
of-

 

  (A) a cash payment equal to one-half of the amount credited to the
Participant’s DC SERP Account as of such payment date; and

 

  (B)

a number of shares of Company Stock equal to one-half of the number of the
Participant’s Restricted Stock Units as of such payment date (rounded

 

39



--------------------------------------------------------------------------------

  down to the nearest whole number with the any remaining fractional Restricted
Stock Unit converted to, and distributed as, cash); and

 

  (3) the third installment occurring in January of the Plan Year next following
the Plan Year in which the second installment is paid, and comprised of -

 

  (A) a cash payment equal to the balance remaining in the Participant’s DC SERP
Account as of such payment date; and

 

  (B) a number of shares of Company Stock equal to remaining number of the
Participant’s Restricted Stock Units as of such payment date (rounded down to
the nearest whole number with the any remaining fractional Restricted Stock Unit
converted to, and distributed as, cash).

During the installment distribution period described under this section 6.5(b),
the Participant’s DC SERP Benefit will continue to be adjusted for gains and
losses under section 6.3 until the entire benefit has been completely
distributed.

6.6 Distributions Upon the Participant’s Death

(a) Death After the Benefit Commencement Date. If a Participant dies after
having received one or more installment payments under section 6.5, any
installment that remains unpaid as of the date of the Participant’s death shall
be distributed to the Participant’s Beneficiary on the same date (and in the
same manner) on which such installment payment would have been distributed to
the Participant in accordance with section 6.5(b).

 

(b) Death Before the Benefit Commencement Date. If a Participant dies before his
or her benefit commencement date (as determined under section 6.5), the
Participant’s vested DC SERP Benefit shall be distributed to the Participant’s
Beneficiary in three installments, with-

 

  (1)

the first installment occurring as soon as administratively practicable
following the Participant’s death, but no later than the last day of the Plan
Year in which the Participant died (or the 15th day of the third calendar month
following date of the Participant’s death, if later), and comprised of-

 

  (A) a cash payment equal to one-third of the amount credited to the
Participant’s DC SERP Account as of such payment date; and

 

  (B) a number of shares of Company Stock equal to one-third of the number of
the Participant’s Restricted Stock Units as of such payment date (rounded down
to the nearest whole number with the any remaining fractional Restricted Stock
Unit converted to, and distributed as, cash);

 

  (2) the second installment occurring in January of the Plan Year following the
Plan Year in which the first installment is paid, and comprised of-

 

40



--------------------------------------------------------------------------------

  (A) a cash payment equal to one-half of the amount credited to the
Participant’s DC SERP Account as of such payment date; and

 

  (B) a number of shares of Company Stock equal to one-half of the number of the
Participant’s Restricted Stock Units as of such payment date (rounded down to
the nearest whole number with the any remaining fractional Restricted Stock Unit
converted to, and distributed as, cash); and

 

  (3) the third installment occurring in January of the Plan Year following the
Plan Year in which the second installment is paid, and comprised of -

 

  (A) a cash payment equal to the balance remaining in the Participant’s DC SERP
Account as of such payment date; and

 

  (B) a number of shares of Company Stock equal to the remaining number of the
Participant’s Restricted Stock Units as of such payment date (rounded down to
the nearest whole number with the any remaining fractional Restricted Stock Unit
converted to, and distributed as, cash).

During the installment distribution period described under this section 6.6(b),
the Participant’s DC SERP Benefit will continue to be adjusted for gains and
losses under section 6.3 until the entire benefit has been completely
distributed.

 

41



--------------------------------------------------------------------------------

Article 7.    Participation Agreements

Article 1.    Social Security Bridge Benefit

(a) Eligibility. An Employee shall be eligible to become a Participant with
respect to the Social Security bridge benefit described in this section 7.1 if
he or she-

 

  (1) is determined by the Committee to be among a select group of management or
highly compensated employees; and

 

  (2) has entered into a Participation Agreement requiring his or her immediate
retirement from the Company and its Affiliates in exchange for the Social
Security bridge benefit described below.

An individual who has met the eligibility requirements described in sections
7.1(a)(1) and (2) shall become a Participant with respect to the Social Security
bridge benefit as of the first day of the month next following the month in
which he or she incurred a Separation from Service. Such Participant shall
continue as an inactive Participant under this Article 7 until he or she has
received a complete distribution of all benefits to which he or she is entitled
under his or her individual Participation Agreement.

 

(b) Amount. The Social Security bridge benefit payable pursuant to a
Participation Agreement shall be a monthly payment equal to the amount specified
in the Participant’s Participation Agreement (but not to exceed the estimated
monthly benefit the Participant would be entitled to under the Social Security
Act commencing at age 62).

 

(c) Commencement.

 

  (1) In General. Except as otherwise provided in section 7.1(c)(2), the monthly
Social Security bridge benefit described in this section 7.1 shall commence on
the first day of the month next following the month in which the Participant
incurred a Separation from Service.

 

  (2) Delayed Commencement for Key Employees. If the Participant is a Key
Employee upon his or her Separation from Service, payment of the Social Security
bridge benefit described in this section 7.1 shall commence as of the first day
of the month next following the month in which the six-month anniversary of the
Participant’s Separation from Service occurs. However, the first benefit payment
will include the payments (with no adjustment for interest) the Participant
would have received had his or her benefit commencement date been the date
determined under section 7.1(c)(1).

 

(d) Duration. The payment of the monthly Social Security bridge benefit under
this section 7.1 shall cease as of the first day of the month next following the
earlier of-

 

42



--------------------------------------------------------------------------------

  (1) the month in which the Participant attains age 62; or

 

  (2) the month of the Participant’s death.

7.3 Pension Enhancement.

(a) Eligibility. An Employee shall be eligible to become a Participant with
respect to the pension enhancement described in this section 7.2 if he or she-

 

  (1) has an accrued benefit under the Qualified Pension Plan or the Pension
Plan for Inactive Participants;

 

  (2) would be entitled to an immediate normal or early retirement benefit under
the Qualified Pension Plan or Pension Plan for Inactive Participants (as
applicable) upon his or her Separation from Service;

 

  (3) is determined by the Committee to be among a select group of management or
highly compensated employees; and

 

  (4) has entered into a Participation Agreement requiring his or her immediate
retirement from the Company and its Affiliates in exchange for the pension
enhancement described below.

An individual who has met the eligibility requirements described in this section
7.2(a) shall become a Participant under this section 7.2 as of the first day of
the month next following the month in which he or she incurred a Separation from
Service. Such Participant shall continue as an inactive Participant under this
Article 7 until he or she has received a complete distribution of all benefits
provided for under his or her individual Participation Agreement.

 

(b) Amount.

 

  (1) Executive Benefit Participants. The pension enhancement payable under a
Participation Agreement on behalf of a Participant who is also entitled to an
Executive Benefit under Article 3 shall equal (A) minus the sum of (B), (C), and
(D) where:

 

  (A) is the Gross Executive SERP Benefit determined as of the Participant’s
benefit commencement date under Article 3, but calculated-

 

  (i) assuming the Participant’s Years of Benefit Service are a stated number of
years greater than his or her actual Years of Benefit Service (as specified in
the individual Participation Agreement); and

 

  (ii) assuming the Participant’s age as of the date of his or her Separation
from Service is a stated number of years older than his or her actual age (as
specified in the individual Participation Agreement);

 

43



--------------------------------------------------------------------------------

  (B) is the Net Executive SERP Benefit actually payable to the Participant as
of the benefit commencement date determined under Article 3 (and calculated
without regard to the additional Years of Benefit Service and years of age
specified under section 7.2(b)(1)(A));

 

  (C) is the Gross Executive Restoration Benefit determined as of the
Participant’s benefit commencement date under Article 3 (and calculated without
regard to the additional Years of Benefit Service and years of age specified
under section 7.2(b)(1)(A)); and

 

  (D) is the Participant’s Social Security Benefit (with such offset applied as
of the later of the Participant’s benefit commencement date under Article 3 or
the first day of the month next following the month in which the Participant
reaches age 62).

 

  (2) DB Restoration Participants. The pension enhancement payable under a
Participation Agreement on behalf of a Participant who is also entitled to a DB
Restoration Benefit under Article 4 shall be calculated initially as a Single
Life Annuity equal to (A) minus (B) where:

 

  (A) is the monthly benefit to which the Participant would be entitled under
Article 4 as of the first day of the month next following the month in which the
Participant incurs a Separation from Service , but calculated-

 

  (i) assuming the Years of Benefit Service used in the calculation of the
amount described in section 4.2(b)(1) are a stated number of years greater than
his or her actual Years of Benefit Service (as specified in the individual
Participation Agreement); and

 

  (ii) assuming the Participant’s age as of the date of his or her Separation
from Service that is used in calculating the reductions under section 4.3(b) or
4.4(b) (as applicable) is a stated number of years older than his or her actual
age (as specified in the individual Participation Agreement); and

 

  (B) is the monthly benefit actually payable to the Participant under Article 4
as of the first day of the month next following the month in which the
Participant incurs a Separation from Service (and calculated without regard to
the additional Years of Benefit Service and years of age specified under
section 7.2(b)(2)(A)).

 

  (3) Other Participants. The pension enhancement payable under a Participation
Agreement on behalf of a Participant who is not entitled to a benefit under
Article 3 or Article 4 shall be calculated initially as a Single Life Annuity
equal to (A) minus (B) where:

 

44



--------------------------------------------------------------------------------

  (A) is the monthly accrued benefit to which the Participant would be entitled
under the Qualified Pension Plan or the Pension Plan for Inactive Participants
(as applicable) commencing as of the first day of the month next following the
month in which the Participant incurs a Separation from Service, but calculated-

 

  (i) without regard to the compensation and benefit limits in effect under Code
sections 401(a)(17) and 415;

 

  (ii) assuming the Participant’s Years of Benefit Service are a stated number
of years greater than his or her actual Years of Benefit Service (as specified
in the individual Participation Agreement); and

 

  (iii) assuming the Participant’s age as of the date of his or her Separation
from Service is a stated number of years older than his or her actual age (as
specified in the individual Participation Agreement); and

 

  (B) is the monthly benefit actually payable to the Participant under the
Qualified Pension Plan or the Pension Plan for Inactive Participants (as
applicable) as of the first day of the month next following the month in which
the Participant incurs a Separation from Service (as limited by Code sections
401(a)(17) and 415 and calculated without regard to the additional Years of
Benefit Service and years of age specified under section 7.2(b)(3)(A)).

 

(c) Commencement.

 

  (1) Executive Benefit Participants. The pension enhancement payable to a
Participant who is also entitled to an Executive Benefit under Article 3 shall
commence on the Participant’s benefit commencement date as determined under
Article 3.

 

  (2) DB Restoration Participants. The pension enhancement payable to a
Participant who is also entitled to a DB Restoration Benefit under Article 4
shall commence on the Participant’s benefit commencement date as determined
under Article 4.

 

  (3) Other Participants.

 

  (A) General Rule. Except as otherwise provided in section 7.2(c)(3)(B), the
pension enhancement payable to a Participant who is not described in section
7.2(c)(1) or (2) shall commence on the first day of the month next following the
month in which the Participant incurs a Separation from Service.

 

45



--------------------------------------------------------------------------------

  (B) Delayed Commencement for Key Employees. If a Participant described in this
section 7.2(c)(3) is a Key Employee upon his or her Separation from Service,
payment of the pension enhancement described in this section 7.2 shall commence
as of the first day of the month next following the month in which the six-month
anniversary of the Participant’s Separation from Service occurs. However, the
first benefit payment will include the payments (with no adjustment for
interest) the Participant would have received had his or her benefit
commencement date been the date determined under section 7.2(c)(3)(A).

 

(d) Form of Payment.

 

  (1) Executive Benefit Participant. The pension enhancement payable to a
Participant who is also entitled to an Executive Benefit under Article 3 shall
be distributed to the Participant in the same form (and with the same
Beneficiary) as his or her Net Executive SERP Benefit. (If this pension
enhancement is distributed in a form other than a Joint and 75 Percent Survivor
Annuity, the amount payable shall be the Actuarial Equivalent of such Joint and
75 Percent Survivor Annuity, as determined under section 3.6(b).)

 

  (2) DB Restoration Participant. The pension enhancement payable to a
Participant who is also entitled to a DB Restoration Benefit under Article 4
shall be distributed to the Participant in the same form (and with the same
Beneficiary, as applicable) as his or her DB Restoration Benefit. (If this
pension enhancement is distributed in a form other than a Single Life Annuity,
the amount payable shall be the Actuarial Equivalent of the Single Life Annuity
calculated under section 7.2(b)(2) above.)

 

  (3) Other Participants. In lieu of the Single Life Annuity determined under
section 7.2(b)(3), a Participant who is not described in section 7.2(d)(1) or
(d)(2) may elect instead, at any time before his or her benefit commencement
date and in a manner specified by the Committee, to receive his or her pension
enhancement in any one of the following forms of payment (each of which shall be
the Actuarial Equivalent of the Single Life Annuity):

 

  (A) Joint and 50 Percent Survivor Annuity;

 

  (B) Joint and 75 Percent Survivor Annuity;

 

  (C) Joint and 100 Percent Survivor Annuity;

 

  (D) Five-Year Certain and Life Annuity; or

 

  (E) 10-Year Certain and Life Annuity.

 

46



--------------------------------------------------------------------------------

Article 8.    Financing and Administration

8.1 Financing

(a) General Creditors. The Plan constitutes a mere promise of the Company to
make payments in accordance with the terms of the Plan. This Plan does not give
any Participant or Beneficiary any interest, lien, or claim in or against any
specific assets of the Company or any Affiliate. Each Participant and
Beneficiary shall have only the rights of general, unsecured creditors of the
Company and its Affiliates with respect to their rights under the Plan.

 

(b) Allocation among Employers. The obligation to pay Plan benefits shall be the
obligation of the Employers whose Employees are Participants entitled to such
benefits. Except to the extent provided in section 8.1(c), each Employer shall
provide the benefits described in the Plan to its Employees from its general
assets. However, the Company may, in its sole discretion, allocate the total
liability to pay benefits under the Plan among the Employers in such manner and
amounts as it deems appropriate.

 

(c) Alternative Funding. The Company may, but shall not be required to,
establish a grantor trust as a funding source for its obligations under the
Plan. If such a trust is established, it shall constitute an unfunded
arrangement for purposes of the Plan, and the Plan shall continue to be an
unfunded plan maintained for the purpose of providing deferred compensation to a
select group of management or highly compensated employees under ERISA. With
respect to any Participant, the assets of any such trust shall remain subject to
the claims of the creditors of that Participant’s Employer in the event of the
Employer’s bankruptcy or insolvency. However, to the extent that funds placed in
a trust and allocable to the benefits payable under the Plan are sufficient, the
trust assets may be used to pay benefits under the Plan. If such trust assets
are not sufficient to pay all benefits due under the Plan, then the appropriate
Employer shall have the obligation, and the Participant or Beneficiary who is
due such benefits shall look to such Employer to provide such benefits.

8.2 The Committee

The Plan shall be administered by the Committee which is made up of at least
three, but no more than seven, members. Members are comprised of certain Sonoco
Human Resource and Finance professionals as appointed by the Vice President,
Human Resources. The Vice President, Human Resources has the authority to remove
Committee members and appoint replacements. Any member of the Committee may
resign by delivering his or her written resignation to the Vice President, Human
Resources.

8.3 Manner of Action

A majority of the members of the Committee at the time in office shall
constitute a quorum for the transaction of business. All resolutions adopted,
and other actions taken by the Committee at any meeting shall be by the vote of
a majority of those present at any such

 

47



--------------------------------------------------------------------------------

meeting. Upon obtaining the written consent of a majority of the members at the
time in office, action of the Committee may be taken otherwise than at a
meeting.

8.4 Committee’s Powers and Duties

The Committee shall have responsibility for the general administration of the
Plan and for carrying out the Plan’s provisions. The Committee shall have such
powers and duties as may be necessary to discharge its functions hereunder,
including, but not limited to, the following:

 

(a) To construe and interpret the Plan, to supply all omissions from, correct
deficiencies in and resolve ambiguities in the language of the Plan, and to
determine any question arising under the Plan or in connection with the
administration or operation thereof;

 

(b) To decide all questions of eligibility;

 

(c) To determine the amount, manner, and time of payment of any benefits that
may be payable to any person;

 

(d) With the advice of an actuary, from time to time to adopt, for purposes of
the Plan, such actuarial and other tables as it may deem necessary or
appropriate for the operation of the Plan;

 

(e) To obtain from individuals such information as shall be necessary for the
proper administration of the Plan and, when appropriate, to furnish such
information promptly to the persons entitled thereto;

 

(f) To prepare and distribute, in such manner as the Company determines to be
appropriate, information explaining the Plan;

 

(g) To establish rules for the administration of the Plan;

 

(h) To maintain the necessary records, as determined by the Company in its sole
discretion, of the administration of the Plan;

 

(i) To authorize all disbursements by the Employers pursuant to the Plan;

 

(j) To prepare and file, or respond to any governmental forms or documents;

 

(k) To designate Affiliates as Employers as described in section 9.5 (to the
extent authorized by the Board);

 

(l) To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;

 

(m) To hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering the Plan; and

 

(n) To exercise such other powers as are not inconsistent with the intent and
purposes of this Plan.

 

48



--------------------------------------------------------------------------------

8.5 Delegation of Powers and Duties

(d) Subcommittees. The Committee may appoint one or more subcommittees and
delegate such of its power and duties as it deems desirable to any such
subcommittee, in which case every reference made herein to the Committee shall
be deemed to include the subcommittees as to matters within their jurisdiction.

 

(e) Specialists. The Committee may authorize one or more of their members or any
agent to execute or deliver any instrument or instruments on their behalf, and
may employ such counsel, auditors, and other specialists and such clerical,
actuarial, and other services as they may require in carrying out the provisions
of the Plan.

8.6 Committee’s Decisions Conclusive

The Committee shall have the exclusive right and discretionary authority to
interpret the terms and provisions of the Plan and to resolve all questions
arising hereunder, including the right to resolve and remedy ambiguities,
inconsistencies, or omissions in the Plan; provided, however, that the
construction necessary for the Plan to conform to the Code and ERISA shall in
all cases control. Benefits under this Plan shall be paid only if the Committee
decides in its discretion that the applicant is entitled to them. Any and all
disputes with respect to the Plan that may arise involving Participants,
Beneficiaries or alternate payees shall be referred to the Committee and its
decisions shall be final, conclusive, and binding. All findings of fact,
interpretations, determinations, and decisions of the Committee in respect of
any matter or question arising under the Plan shall be final, conclusive, and
binding upon all persons, including, without limitation, Employees,
Participants, Beneficiaries, alternate payees, and any and all other persons
having, or claiming to have, any interest in or under the Plan. The decisions of
the Committee shall be given the maximum possible deference allowed by law.

8.7 Compensation, Indemnity and Liability

Committee members shall serve without compensation for services hereunder. All
expenses of the Committee shall be paid by the Employers. No member of the
Committee shall be liable for any act or omission of any other member of the
Committee, or for any act or omission on his or her own part, except with regard
to his or her own willful misconduct. The Employers shall indemnify and hold
harmless the Committee and each member thereof against any and all expenses and
liabilities, including reasonable legal fees and expenses, arising out of his or
her membership on the Committee, excepting only expenses and liabilities arising
out of his or her own willful misconduct.

8.8 Notice of Address

Each person entitled to benefits from the Plan must file with the Committee or
its agent, in writing, his or her post office address and each change of post
office address. Any communication, statement, or notice addressed to such a
person at his or her latest reported post office address will be binding for all
purposes of the Plan, and neither the Committee nor the Company shall be obliged
to search for or ascertain such person’s whereabouts.

 

49



--------------------------------------------------------------------------------

8.9 Data

All persons entitled to benefits from the Plan must furnish to the Company such
documents, evidence, or information, including information concerning marital
status, as the Company considers necessary or desirable for the purpose of
administering the Plan.

8.10 Benefit Claims Procedures

This section 8.10 shall be subject to, and shall apply to the extent required
under, Department of Labor Regulations section 2560.503-1 (relating to the
requirements of claims procedures). All decisions made under the procedures
described in this section shall be final and there shall be no further right of
appeal.

 

(a) No lawsuit may be initiated by any person before fully pursuing the
procedures set forth in this Plan section, including the appeal permitted under
section 8.10(d). The right of a Participant, Beneficiary, alternate payee, or
any other person entitled to claim a benefit under the Plan shall be determined
by the Committee; provided, however, that the Committee may delegate its
responsibility to any person. All persons entitled to claim a benefit under the
Plan shall be referred to as a “Claimant” for purpose of this section 8.10. The
term “Claimant” shall also include, where appropriate to the context, any person
authorized to represent the Claimant under procedures established by the
Committee.

 

  (1) The Claimant may file a claim for benefits by written notice to the
Committee.

 

  (2) Any such claim shall be filed with the Committee no later than 18 months
after the date that a transaction occurred, or should have occurred, with
respect to a Claimant’s benefits under the Plan. The Committee in its sole
discretion shall determine whether this limitation period has been exceeded.

 

(b) If a claim for benefits is wholly or partially denied, the Committee shall,
within a reasonable period of time, but no later than 90 days after receipt of
the claim, notify the Claimant of the denial of benefits. In the case of a
claim, if special circumstances justify extending the period up to an additional
90 days, the Claimant shall be given written notice of this extension within the
initial 90-day period, and such notice shall set forth the special circumstances
and the date on which a decision is expected.

 

(c) A notice of denial:

 

  (1) shall be written in a manner calculated to be understood by the Claimant;
and

 

  (2) shall contain:

 

  (A) the specific reasons for denial of the claim;

 

  (B) specific reference to the Plan provisions on which the denial is based;

 

  (C) a description of any additional material or information necessary for the
Claimant to perfect the claim, along with an explanation as to why such material
or information is necessary; and

 

50



--------------------------------------------------------------------------------

  (D) an explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA section 502(a) following an adverse
determination on review.

 

(d) Within 60 days of the receipt by the Claimant of the written denial of his
or her claim or, if the claim has not been granted, within a reasonable period
of time (which shall not be less than the applicable time period specified in
section 8.10(b)), the Claimant may file a written request with the Committee
that it conduct a full review of the denial of the claim. In connection with the
Claimant’s appeal, upon request, the Claimant may review and obtain copies of
all documents, records and other information relevant to the Claimant’s claim
for benefits, but not including any document, record or information that is
subject to any attorney-client or work-product privilege or whose disclosure
would violate the privacy rights or expectations of any person other than the
Claimant. The Claimant may submit issues and comments in writing and may submit
written comments, documents, records, and other information relating to the
claim for benefits. All comments, documents, records, and other information
submitted by the Claimant shall be taken into account in the appeal without
regard to whether such information was submitted or considered in the initial
benefit determination.

 

(e) The Committee shall deliver to the Claimant a written decision on the claim
promptly, but no later than 60 days after the receipt of the Claimant’s request
for such review, unless special circumstances exist that justify extending this
period up to an additional 60 days. If the period is extended, the Claimant
shall be given written notice of this extension during the initial 60-day period
and such notice shall set forth the special circumstances and the date a
decision is expected. The decision on review of the denial of the claim shall:

 

  (1) be written in a manner calculated to be understood by the Claimant;

 

  (2) include specific reasons for the decision;

 

  (3) contain specific references to the Plan provisions on which the decision
is based;

 

  (4) contain a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and other information relevant to the
Claimant’s claim for benefits; and

 

  (5) contain a statement of the Claimant’s right to bring a civil action under
ERISA section 502(a) following an adverse determination on review.

 

51



--------------------------------------------------------------------------------

Article 9.    Amendment and Termination

Article 1.    Amendments

The Company must necessarily and does hereby reserve the right to amend or
modify the Plan at any time by action of the Executive Compensation Committee of
the Board or by written action of the Vice President of Human Resources (but
only with respect to an amendment that does not materially affect the plan’s
eligibility provisions, benefit amounts, or costs). However, no amendment will
be permitted which would have the effect of reducing or eliminating any benefits
earned by a Participant (including both vested and nonvested benefits) under the
Plan as of the later of the date on which the amendment is adopted or the date
on which the amendment is effective.

Article 2.    Termination and Liquidation of Plan

The Company, through action of the Executive Compensation Committee of the
Board, reserves the right to terminate and liquidate the Plan, or any portions
of the Plan, at any time, for any reason provided such action does not result in
the assessment of additional tax and/or interest under Code section 409A. Any
such action shall be taken by such committee in the form of a written Plan
amendment executed by a duly authorized officer of the Company or a member of
the Executive Compensation Committee of the Board. However, no action taken
under this section 9.2 shall have the effect of decreasing the level of benefits
which a Participant would be entitled to receive under the Plan if he or she
incurred a Separation from Service with the Company and all Affiliates on the
later of:

 

(a) The date the resolution to terminate and discontinue the Plan is adopted, or

 

(b) The date the resolution to terminate and discontinue the Plan is effective.

If the Plan (or portion of the Plan) is terminated under this section 9.2, all
Plan benefits affected by such termination that are earned as of the effective
date of such termination shall be treated as fully vested and nonforfeitable and
shall be distributed in a single sum as of any date (as determined by the
Committee) that would not result in the assessment of additional tax and/or
interest under Code section 409A.

9.4 Successors

In case of the merger, consolidation, liquidation, dissolution or reorganization
of an Employer, or the sale by an Employer of all or substantially all of its
assets, provision may be made by written agreement between the Company and any
successor corporation acquiring or receiving a substantial part of the
Employer’s assets, whereby the Plan shall be continued by the successor. If the
Plan is to be continued by the successor, then effective as of the date of the
reorganization or transfer, the successor corporation shall be substituted for
the Employer under the Plan. To the extent applicable, such written agreement
may also specify no later than the closing date of an asset purchase
transaction, whether Employees covered by the transaction shall incur a
Separation from Service. The substitution of a successor corporation for an
Employer shall not in any way be considered a termination of the Plan.

 

52



--------------------------------------------------------------------------------

9.5 Prohibition on Changes Due to Code Section 409A

Notwithstanding the foregoing, the Plan may not be amended or terminated in any
manner that would result in the assessment of additional taxes under Code
section 409A, as determined by the Executive Compensation Committee of the Board
in its sole discretion and in accordance with the advice of counsel.

9.6 Employer Participation and Termination

The Board or, if authorized by the Board, the Committee may designate any
Affiliate as an Employer under this Plan. The Affiliate shall become an Employer
and a party to this Plan upon acceptance of such designation effective as of the
date specified by the Board or Committee.

 

(a) Conditions of Participation. By accepting such designation or continuing as
a party to the Plan, each Employer acknowledges that:

 

  (1) It is bound by such terms and conditions relating to the Plan as the
Company or the Committee may reasonably require;

 

  (2) It has authorized the Company and the Committee to act on its behalf with
respect to Employer matters pertaining to the Plan; and

 

  (3) It shall cooperate fully with the Plan officials and their agents by
providing such information and taking such other actions, as they deem
appropriate for the efficient administration of the Plan.

 

(b) Withdrawal by Affiliate. Subject to the concurrence of the Board or
Committee, any Affiliate may withdraw from the Plan, and end its status as an
Employer hereunder, by communicating in writing to the Committee its desire to
withdraw. The withdrawal shall be effective as of the date agreed to by Board or
Committee, as the case may be, and the Affiliate. Upon such withdrawal, the Plan
shall not be terminated with respect to such Affiliate until all Plan benefits
have been distributed to Participants affected by such termination in accordance
with other provisions of this Plan.

 

(c) Termination by Company. The Company, acting through the Board or, if
authorized by the Board, the Committee, reserves the right, in its sole
discretion and at any time, to terminate the participation in this Plan of any
Employer. Such termination shall be effective immediately upon the notice of
such termination from the Company or such later effective date agreed to by the
Company. Upon such termination, this Plan shall not be terminated with respect
to such Affiliate until all Plan benefits have been distributed to Participants
affected by such termination in accordance with other provisions of this Plan.

 

53



--------------------------------------------------------------------------------

Article 10.    Miscellaneous Provisions

10.1 Taxation

It is the intention of the Company that the benefits payable hereunder shall not
be taxable for federal income tax purposes to Participants or Beneficiaries
until such benefits are paid by the Employers to such Participants or
Beneficiaries. Without limiting the foregoing, it is intended that Participants
will not be subject to the additional tax under Code section 409A and the
Committee shall use its reasonable best efforts to interpret and administer the
Plan so as to avoid this additional tax. When benefits are paid hereunder, it is
the intention of the Company that they shall be deductible by the Employers
under Code section 162.

10.2 Withholding on Distributions

All distributions shall be net of any applicable federal, state, or local income
or employment taxes or any other amounts required to be withheld by law. In
addition, the Company or any Affiliate may withhold from a Participant’s
currently payable salary, bonus, or other compensation any applicable federal,
state, or local income or employment taxes that may be due upon accruing
benefits under the Plan.

10.3 Benefit Cash-out

(a) Cash-Out of Retirement Benefits.

 

  (1) If the Actuarial Equivalent lump sum value of the benefits payable to a
Participant under Article 3, Article 4, Article 7, and all other “nonaccount
balance plans” of the Company and its Affiliates does not exceed the limit in
effect under Code section 402(g)(1)(B), the Committee may, in its sole
discretion, distribute all such benefits under Article 3, Article 4, and Article
7 to the Participant in a single lump sum payment if all of the Participant’s
other nonaccount balance plan benefits are also paid in a single lump sum
payment as of the same date. To the extent that a distribution is being made
under this section 10.3(a)(1) on account of a Participant’s Separation from
Service (for reasons other than the Participant’s death), and such Participant
is a Key Employee upon his or her Separation from Service, the single lump sum
payment described in this section 10.3(a)(1) shall not be paid before the end of
the six-month period following the Participant’s Separation from Service.

 

  (2)

If the benefits payable to a Participant under Article 5, Article 6, and all
other “account balance plans” of the Company and its Affiliates do not exceed
the limit in effect under Code section 402(g)(1)(B), the Committee may, in its
sole discretion, distribute all such benefits under Article 5 and Article 6 to
the Participant in a single lump sum payment if all of the Participant’s other
account balance plan benefits are also paid in a single lump sum payment as of
the same date. To the extent that a distribution is being made under this
section 10.3(a)(2) on account of a Participant’s Separation from Service (for
reasons other than the Participant’s death), and such Participant is a Key
Employee upon his or her

 

54



--------------------------------------------------------------------------------

  Separation from Service, the single lump sum payment described in this
section 10.3(a)(2) shall not be paid before the end of the six-month period
following the Participant’s Separation from Service.

 

(b) Cash-Out of Pre-Retirement Death Benefits. If the Actuarial Equivalent lump
sum value of all preretirement death benefits that become payable to a
Participant’s surviving spouse under Article 3, Article 4, and all other
“nonaccount balance plans” of the Company and all Affiliates does not exceed the
limit in effect under Code section 402(g)(1)(B), the Committee may, in its sole
discretion, distribute to the surviving spouse in a single lump sum payment all
preretirement death benefits to which he or she is entitled to under Article 3
and Article 4 if all of such surviving spouse’s other nonaccount balance plan
benefits are also paid in a single lump sum payment as of the same date.

 

(c) Definitions.

 

  (1) For purposes of this section 10.3, a “nonaccount balance plan” is a plan
that meets the requirements of Treasury Regulation section 1.409A-1(c)(2)(i)(C)
and which must be aggregated with this Plan under this regulation.

 

  (2) For purposes of this section 10.3, an “account balance plan” is a plan
that meets the requirements of Treasury Regulation section 1.409A-1(c)(2)(i)(A)
and which must be aggregated with this Plan under this regulation.

10.4 Permissible Delays or Accelerations

If the Committee determines, in its sole and absolute discretion, that it would
be advisable to delay or accelerate the payment of a Participant’s Plan benefits
(e.g., a delay to comply with Code section 162(m) or an acceleration to pay
employment taxes), the Committee may (again in its sole and absolute discretion)
either delay or accelerate the payment of a Participant’s Plan benefit in
accordance with Code section 409A.

10.5 No Enlargement of Employment Rights

This Plan is strictly a voluntary undertaking on the part of the Company and the
Employers and shall not be deemed to constitute a contract between the Employers
and any Employee or Participant, Beneficiary, or alternate payee, or to be
consideration for, or an inducement to, or a condition of, the employment of any
Employee. Nothing contained in this Plan or any modification of the same or act
done in pursuance hereof shall be construed as giving any person any legal or
equitable right against the Company or an Affiliate, unless specifically
provided herein, or as giving any person a right to be retained in the employ of
the Company or an Affiliate. All Participants shall remain subject to
assignment, reassignment, promotion, transfer, layoff, reduction, suspension,
and discharge to the same extent as if this Plan had never been established.

 

55



--------------------------------------------------------------------------------

10.6 Non-Alienation

(a) Except as otherwise permitted by the Plan, no benefit payable at any time
under the Plan shall be subject to the debts or liabilities of a Participant or
his or her Beneficiary. Any attempt to alienate, sell, transfer, assign, pledge,
or otherwise encumber any such benefit, whether presently or thereafter payable,
shall be void. Except as provided in section 10.6(b), no benefit under the Plan
shall be subject in any manner to attachment, garnishment, or encumbrance of any
kind.

 

(b) Payment may be made from a Participant’s Plan benefits to an alternate payee
pursuant to a domestic relations order.

 

  (1) The Committee shall establish reasonable written procedures for reviewing
court orders pursuant to state domestic relations law (including a community
property law), relating to child support, alimony payments, or marital property
rights of a spouse, former spouse, child, or other dependent of a Participant
and for notifying Participants and alternate payees of the receipt of such
orders and of the Plan’s procedures for determining if the orders are domestic
relations orders and for administering distributions under domestic relations
orders.

 

  (2) Except as may otherwise be required by applicable law, such domestic
relations orders may not require a retroactive transfer of all or part of a
Participant’s Plan benefits.

10.7 Code Section 409A Aggregation Rules

The Company has the authority to provide to any individual or individuals
selected by the Company or Committee benefits under the Plan or under a separate
agreement, method, program or other arrangement. To the extent that any such
separate agreement, method or arrangement constitutes an “account balance plan”
(as defined in section 10.3(c)(2)), it shall be aggregated with the benefits
provided under Articles 5 and 6 to the extent required by Code section 409A. To
the extent that any such separate agreement, method or arrangement constitutes a
“nonaccount balance plan” (as defined in section 10.3(c)(1)), it shall be
aggregated with the benefits provided under Articles 3, 4, and 7 to the extent
required by Code section 409A.

10.8 No Examination or Accounting

Neither this Plan nor any action taken thereunder shall be construed as giving
any person the right to an accounting or to examine the books or affairs of the
Company or any Affiliate.

10.9 Incompetency

Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent and of age until the date on which the
Committee receives a written notice, in a form and manner acceptable to the
Committee, that such person is incompetent or a minor, for whom a

 

56



--------------------------------------------------------------------------------

guardian or other person legally vested with the care of his or her person or
estate has been appointed. However, if the Committee finds that any person to
whom a benefit is payable under the Plan is unable to care for his or her
affairs because of incompetency, or is a minor, any payment due (unless a prior
claim therefore shall have been made by a duly appointed legal representative)
may be paid instead to the guardian of such person or to the person having
custody of such person, without further liability on the part of an Employer for
the amount of such payment to the person on whose account such payment is made.

10.10 Records Conclusive

The records of the Company, Employer and the Committee shall be conclusive in
respect to all matters involved in the administration of the Plan.

10.11 Service of Legal Process

The members of the Committee and the Secretary of the Company are hereby
designated agents of the Plan for the purpose of receiving service of summons,
subpoena, or other legal process.

10.12 Qualified Military Service

Notwithstanding any provision of this Plan to the contrary, benefits and service
credits with respect to qualified military service shall be provided in
accordance with Code section 414(u).

10.13 Counterparts

This Plan may be executed in any number of counterparts, each of which shall be
deemed to be an original. All the counterparts shall constitute but one and the
same instrument and may be sufficiently evidenced by any one counterpart.

10.14 Forfeiture

Notwithstanding any provision in this Plan to the contrary, a Participant will
forfeit his or her Net Executive SERP Benefit under Article 3 (including all
survivor benefits) and DC SERP Benefit under Article 6 (including all survivor
benefits), as applicable, if within three years of his or her Separation from
Service, such Participant-

 

(a) enters into any activity which competes with any business conducted by the
Company or an Affiliate in any geographic area where the Company or an Affiliate
has established a place of business, unless the Participant receives the
Committee’s prior written consent;

 

(b) interferes with the relations between the Company or an Affiliate and any
customer; or

 

(c) engages in any activity which can reasonably be expected to result in any
decrease of or loss in profits by the Company or an Affiliate.

 

57



--------------------------------------------------------------------------------

***************************************

In Witness Whereof, the authorized officers of the Company have signed this
document and have affixed the corporate seal on February 12, 2015, but effective
as of January 1, 2015.

Sonoco Products Company

By /s/Allan H. McLeland

     Its Vice President, Human Resources

 

58